Exhibit 10.34
 
UNDERWRITING AGREEMENT
 
September 26, 2007
Western Goldfields Inc.
2 Bloor St. West, Suite 2102
Toronto, Ontario M4W 3E2
 
Attention:     Raymond Threlkeld, President and Chief Executive Officer
 
Dear Sir:
 
Wellington West Capital Markets Inc. (“WWCM”) and RBC Dominion Securities Inc.
(“RBC”), acting as co-lead managers and joint book runners, and Scotia Capital
Inc. (collectively, the “Underwriters” and individually an “Underwriter”)
understand that Western Goldfields Inc. (“Western” or the “Company”) proposes to
issue and sell to the Underwriters 9,840,000 common shares (the “Purchased
Shares”), and at the election of the Underwriters, up to 1,476,000 additional
common shares to cover over-allotments (the common shares in respect of which
such option is exercised are called “Over-Allotment Shares”). The Purchased
Shares and the Over-Allotment Shares are referred to collectively herein as the
“Shares”.
 
The Underwriters understand that the Company will file within the time limits
and on the terms set out below, a preliminary short form prospectus (the
“Preliminary Prospectus”) and a (final) short form prospectus (the “Final
Prospectus”) and all related documents, including all documents incorporated by
reference therein, with the securities regulatory authority in each of the
provinces of Canada, other than Quebec (the “Securities Commissions”, and the
provinces, the “Qualifying Jurisdictions”) in order to qualify for distribution
to the public the Shares in each of the provinces of Canada, other than Quebec.
 
The Shares will also be distributed in the United States on a private placement
basis by U.S. Affiliates (defined below) of the Underwriters to QIBs (defined
below) pursuant to the U.S. 144A Memorandum (defined below). Subject to
applicable law, including U.S. Securities Laws (defined below) and the terms of
this underwriting agreement (the “Agreement”), the Shares may also be
distributed outside Canada and the United States by the registered broker-dealer
affiliates of the Underwriters, where they may be lawfully sold on a basis
exempt from the prospectus and registration requirements of any such
jurisdictions.
 
Except as set forth in this Agreement, the purchase and sale of the Purchased
Shares shall occur on October 12, 2007 (the “Closing Date”).
 
The Company, as and to the extent indicated above, hereby grants to the
Underwriters the right to purchase at their election up to 1,476,000
Over-Allotment Shares, at the purchase price per share set forth in the
paragraph below, for the sole purpose of covering over-allotments in the sale of
the Purchased Shares and for market stabilization purposes permitted pursuant to
Applicable Securities Laws, provided, however, that the number of Over-Allotment
Shares to be purchased shall not exceed 15% of the total number of Purchased
Shares purchased by the Underwriters. Any such election to purchase
Over-Allotment Shares may be exercised only by written notice from WWCM on
behalf of the Underwriters, to the Company at any time until the close of
business on the 30th day following the Closing Date, such notice to set forth
(i) the aggregate number of Over-Allotment Shares to be purchased, and (ii) the
closing date for the Over-Allotment Shares, provided that unless otherwise
agreed such Closing Date shall not be less than three (3) Business Days and no
more than seven (7) Business Days following the date of such notice.

 
 

--------------------------------------------------------------------------------

 
- 2 -
 
On the basis of the representations, warranties, covenants and agreements
contained herein, but subject to the terms and conditions further set out below:
 
 
(a)
the Company agrees to sell to each of the Underwriters and each of the
Underwriters agrees, severally, and not jointly, to purchase from the Company
the respective percentage of the Purchased Shares set forth opposite the
respective names of the Underwriters in Section 18, at a purchase price of $3.05
per share for Purchased Shares (the “Offering Price”); and

 
 
(b)
in the event and to the extent that the Underwriters shall exercise the election
to purchase any or all Over-Allotment Shares (the “Over-Allotment Option”) as
provided herein, the Company agrees to sell to each of the Underwriters and each
of the Underwriters agrees, severally, and not jointly, to purchase from the
Company the respective percentage of Over-Allotment Shares set forth opposite
the name of such Underwriter in Section 18 at a purchase price equal to the
Offering Price per share for Over-Allotment Shares.

 
The Company and the Underwriters agree that any sales or purchases of Shares in
the United States will be conducted through a duly registered affiliate of each
Underwriter in compliance with U.S. Securities Laws.
 
The Company shall pay to the Underwriters a fee of 5% of the gross proceeds
realized on the sale of Shares in consideration of the services to be provided
by the Underwriters under this Agreement (the “Underwriting Fee”) and as further
set forth in Section 13 herein.
 
The Underwriters may offer the Purchased Shares at a price less than the
Offering Price in compliance with the requirements under National Instrument
44-101 – Short Form Prospectus Distributions and the disclosure concerning the
same contained in the Preliminary Prospectus and the Final Prospectus.
 
The Underwriters and the Company acknowledge that Schedule “A” forms a part of
this Agreement.
 
The following are the terms and conditions of the agreement between the Company
and the Underwriters:

 
 

--------------------------------------------------------------------------------

 
- 3 -

TERM AND CONDITIONS
 
Section 1        Definitions and Interpretation
 
(1) 
In this Agreement:

 
“Affiliate” means an affiliated entity for purposes of the Securities Act
(Ontario);
 
“Applicable Securities Laws” means the Canadian Securities Laws and the U.S.
Securities Laws;
 
“Business Day” means any day other than a Saturday, Sunday or statutory or civic
holiday in the city of Toronto, Ontario;
 
“Canadian Securities Laws” means, collectively, all applicable securities laws
of each of the Qualifying Jurisdictions and the respective rules and regulations
under such laws together with applicable published instruments, notices and
orders of the securities regulatory authorities in the Qualifying Jurisdictions;
 
“Closing Date” means October 12, 2007 or any earlier or later date as may be
agreed to by Western and the Underwriters, each acting reasonably, but will in
any event not be later than October 30, 2007;
 
“distribution” means distribution or distribution to the public, as the case may
be, for the purposes of Applicable Securities Laws or any of them;
 
“Exchange” means the TSX;
 
“Final Prospectus” has the meaning ascribed in the second paragraph of this
Agreement, such prospectus expected to be dated on or about October 5, 2007;
 
“Final U.S. Private Placement Memorandum” means the U.S. private placement
memorandum, in a form satisfactory to the Underwriters, to which will be
attached the Final Prospectus, to be delivered to any offerees and purchasers of
the Shares in the United States in accordance with Schedule “A” hereto;
 
“Financial Information” means the annual consolidated financial statements of
Western (or its predecessor) incorporated by reference into the Preliminary
Prospectus, the Final Prospectus and any Supplementary Material, including the
notes with respect thereto together with the respective auditors’ reports
thereon as at and for the periods included therein, and the respective
accompanying Management’s Discussion and Analyses;
 
“Indemnified Party” has the meaning given to that term in Section 15 of this
Agreement;

 
 

--------------------------------------------------------------------------------

 
- 4 -
 
“Liens” means any encumbrance or title defect of whatever kind or nature,
regardless of form, whether or not registered or registrable and whether or not
consensual or arising by law (statutory or otherwise), including any mortgage,
lien, charge, pledge or security interest, whether fixed or floating, or any
assignment, lease, option, right of pre-emption, privilege, encumbrance,
easement, servitude, right of way, restrictive covenant, right of use or any
other right or claim of any kind or nature whatever which affects ownership or
possession of, or title to, any interest in, or the right to use or occupy such
property or assets;
 
“Material Adverse Effect” means the effect resulting from any event or change
which has a material adverse effect on the business, affairs, capital,
operations, Mining Claims or assets of Western considered on a consolidated
basis;
 
“material change” means a material change for the purposes of Applicable
Securities Laws or any of them, or where undefined under the Applicable
Securities Laws of an Offering Jurisdiction means a change in the business,
affairs, operations, assets, financial condition or capital of Western on a
consolidated basis that would reasonably be expected to have a significant
effect on the market price or value of the common shares, and includes a
decision to implement such a change made by the directors of Western;
 
“material fact” means a material fact for the purposes of Applicable Securities
Laws or any of them, or where undefined under the Applicable Securities Laws of
an Offering Jurisdiction means a fact that would reasonably be expected to have
a significant effect on the market price or value of the common shares;
 
“Material Subsidiaries” means each of Western Goldfields USA Inc., Western
Goldfields (Canada) Inc. and Western Mesquite Mines, Inc.;


“Mesquite Project” means the mine project located in Imperial County,
California, U.S.A. as further described in the Technical Report;
 
“Mining Claims” has the meaning given to such term in Section 7(1)(m);
 
“misrepresentation” means a misrepresentation for the purposes of the Applicable
Securities Laws or any of them, or where undefined under the Applicable
Securities Laws of an Offering Jurisdiction means: (i) an untrue statement of a
material fact, or (ii) an omission to state a material fact that is required to
be stated or that is necessary to make a statement not misleading in light of
the circumstances in which it was made;
 
“MRRS” means the mutual reliance review system procedures provided for under
National Policy 43-201 “Mutual Reliance Review System for Prospectuses and
Annual Information Forms” among the securities commissions and other securities
regulatory authorities in each of the provinces and territories of Canada;
 
“MRRS Decision Document” means a decision document issued by the applicable
Canadian securities regulatory authority pursuant to the MRRS and which
evidences the receipt by the applicable Securities Commission of the Qualifying
Jurisdictions for the Preliminary Prospectus or the Final Prospectus, as the
case may be;

 
 

--------------------------------------------------------------------------------

 
- 5 -
 
“Offering” means distribution of the Shares in each of the Offering
Jurisdictions;
 
“Offering Documents” means, collectively, the Preliminary Prospectus, the Final
Prospectus, any Prospectus Amendment, the U.S. 144A Memorandum and any
Supplementary Material;
 
“Offering Jurisdictions” means the United States and the Qualifying
Jurisdictions;
 
“Over-Allotment Closing Date” means no less than three (3) Business Days and no
more than seven (7) Business Days following the date of the notice of exercise
of the Over-Allotment Option being delivered to the Company, or any earlier or
later date as may be agreed to in writing by the Company and the Underwriters,
each acting reasonably;
 
“Preliminary Prospectus” has the meaning ascribed in the second paragraph of
this Agreement, such amended and restated preliminary short form prospectus
dated the date hereof;
 
“Preliminary U.S. Private Placement Memorandum” means the U.S. private placement
memorandum, in a form satisfactory to the Underwriters, to which will be
attached a copy of any Preliminary Prospectus, to be delivered to offerees and
purchasers of the Shares in the United States in accordance with Schedule “A”
hereto;
 
“Prospectus Amendment” means any amendment to any or all of the Preliminary
Prospectus or the Final Prospectus required to be prepared and filed by Western
under Applicable Securities Laws in connection with the Offering;
 
“QIB” or “Qualified Institutional Buyer” means a “qualified institutional buyer”
as defined in Rule 144A;
 
“Qualifying Jurisdictions” means, collectively, each of the provinces of Canada,
other than Quebec;
 
“Rule 144A” means Rule 144A adopted by the SEC under the U.S. Securities Act;
 
“SEC” means the United States Securities and Exchange Commission;
 
“Securities Commissions” means the applicable securities commission or
regulatory authority in each of the Qualifying Jurisdictions;
 
“Standard Listing Conditions” has the meaning given to that term in Section
3(3)(c) of this Agreement;
 
“Subsidiary” means a subsidiary for purposes of the Securities Act (Ontario);
 
“Supplementary Material” means, collectively, any amendment to the Preliminary
Prospectus, the Final Prospectus, the U.S. 144A Memorandum, any amendment or
supplemental prospectus or ancillary materials that may be filed by or on behalf
of Western under Applicable Securities Laws relating to the qualification for
distribution of, inter alia, the Shares;

 
 

--------------------------------------------------------------------------------

 
- 6 -
 
“Technical Report” means the “Mesquite Mine Expansion Feasibility Study
Technical Report” dated August 6, 2006 prepared by Micon International Limited;
 
“Time of Closing” means 8:00 a.m. (Toronto time) on the Closing Date or the
Over-Allotment Closing Date, as applicable, or any other time on the Closing
Date or the Over-Allotment Closing Date as may be agreed to by Western and the
Underwriters;
 
“TSX” means the Toronto Stock Exchange;
 
“United States” means the United States of America, its territories and
possessions, any state of the United States, and the District of Columbia;
 
“U.S. Affiliate” means the U.S. registered broker-dealer affiliate of any
Underwriter;
 
“U.S. Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;
 
“U.S. Securities Act” means the United States Securities Act of 1933, as
amended;
 
“U.S. Securities Laws” means all applicable securities legislation in the United
States, including without limitation, the U.S. Securities Act, the U.S. Exchange
Act and the rules and regulations promulgated thereunder, and any applicable
state securities laws;
 
“U.S. 144A Memorandum” means, together, the Preliminary U.S. Private Placement
Memorandum and the Final U.S. Private Placement Memorandum; and
 
“Western Auditor” means HJ & Associates, LLP;
 
(2)
Headings, etc. The division of this Agreement into sections, subsections,
paragraphs and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement. Unless something in the subject matter or
context is inconsistent therewith, references herein to sections, subsections,
paragraphs and other subdivisions are to sections, subsections, paragraphs and
other subdivisions of this Agreement.

 
(3)
Currency. Except as otherwise indicated, all amounts expressed herein in terms
of money refer to lawful currency of Canada and all payments to be made
hereunder shall be made in such currency.

 
Section 2       Filing of the Preliminary and Final Prospectuses
 
(1)
The Company shall, as soon as possible and not later than 12:00 noon (Toronto
time) on September 26, 2007 have prepared and filed under the Canadian
Securities Laws, and shall have obtained a receipt therefor from each of the
Qualifying Jurisdictions (in the form of a preliminary MRRS Decision Document)
by 5:00 p.m. (Toronto time) on September 26, 2007, for the Preliminary
Prospectus and other related documents relating to the proposed distribution in
Canada of the Shares.


 
 

--------------------------------------------------------------------------------

 
- 7 -
 
(2)
Unless otherwise agreed to in writing by WWCM and RBC on behalf of the
Underwriters, the Company shall use its reasonable commercial efforts to satisfy
all comments with respect to the Preliminary Prospectus and the Company shall,
not later than 5:00 p.m. (Toronto time) on October 5, 2007, have made all its
reasonable commercial efforts to have prepared and filed under the Canadian
Securities Laws, and shall have obtained a receipt therefor from each of the
Qualifying Jurisdictions (in the form of a final MRRS Decision Document) by 5:00
p.m. (Toronto time) on such date, the Final Prospectus and other related
documents relating to the proposed distribution in Canada of the Shares; and
shall have taken all other steps and proceedings that may be necessary to be
taken by the Company in order to qualify the Shares for distribution (or
distribution to the public, as the case may be) in each of the other Qualifying
Jurisdictions by the Underwriters under the Canadian Securities Laws by 5:00
p.m. (Toronto time) on such date.

 
(3)
Until the date on which the distribution of the Shares is completed, the Company
will promptly take, or cause to be taken, all additional steps and proceedings
that may from time to time be required under Applicable Securities Laws to
continue to qualify the distribution of the Shares or, in the event that the
Shares have, for any reason, ceased so to qualify, to so qualify again the
Shares, as applicable, for distribution.

 
Section 3       Delivery of the Final Prospectus and Related Matters
 
(1)
The Company shall deliver without charge to the Underwriters, as soon as
practicable and in any event no later than September 26, 2007 in the case of the
Preliminary Prospectus and the Preliminary U.S. Private Placement Memorandum,
and no later than noon (Toronto time) on October 6, 2007 (or other such date
that is the day following the filing of the Final Prospectus) in the case of the
Final Prospectus and the Final U.S. Private Placement Memorandum and thereafter
from time to time during the distribution of the Shares, as many commercial
copies of the Preliminary Prospectus, the Preliminary U.S. Private Placement
Memorandum, the Final Prospectus and the Final U.S. Private Placement
Memorandum, as the case may be, (and in the event of any Prospectus Amendment,
such Prospectus Amendment) as the Underwriters may reasonably request in advance
for the purposes contemplated by the relevant securities laws. The Company will
similarly cause to be delivered to the Underwriters, commercial copies of any
Supplementary Material required to be delivered to purchasers or prospective
purchasers of the Shares. Each delivery of the Preliminary Prospectus, the
Preliminary U.S. Private Placement Memorandum, the Final Prospectus, the Final
U.S. Private Placement Memorandum or any Supplementary Material will have
constituted and constitute the Company’s consent to the use of the Preliminary
Prospectus, the Preliminary U.S. Private Placement Memorandum, the Final
Prospectus, the Final U.S. Private Placement Memorandum and any Supplementary
Material by the Underwriters for the distribution of the Shares in the Offering
Jurisdictions in compliance with the provisions of this Agreement and Applicable
Securities Laws.


 
 

--------------------------------------------------------------------------------

 
- 8 -
 
(2)
Each delivery of the Preliminary Prospectus, the Preliminary U.S. Private
Placement Memorandum, the Final Prospectus, the Final U.S. Private Placement
Memorandum and any Supplementary Material to the Underwriters by Western in
accordance with this Agreement will constitute the representation and warranty
of Western to the Underwriters that (except for information and statements
relating solely to the Underwriters and furnished by them specifically for use
in the Preliminary Prospectus, the Preliminary U.S. Private Placement
Memorandum, the Final Prospectus and the Final U.S. Private Placement Memorandum
under the heading “Plan of Distribution”), at the respective times of delivery:

 
 
(a)
the information and statements contained in each of the Preliminary Prospectus,
the Preliminary U.S. Private Placement Memorandum, the Final Prospectus, the
Final U.S. Private Placement Memorandum and any Supplemental Material, together
with the documents incorporated by reference therein:

 
 
(i)
are true and correct in all material respects and contain no misrepresentation;
and

 
 
(ii)
constitute full, true and plain disclosure of all material facts relating to the
Shares, and Western and its Material Subsidiaries considered as a whole;

 
 
(b)
no material fact has been omitted from any of the Offering Documents that is
required to be stated in the document or is necessary to make the statements
therein not misleading in the light of the circumstances in which they were
made;

 
 
(c)
to the knowledge of the Company based on the advice of its legal counsel and
auditors, each of the Preliminary Prospectus, the Final Prospectus and the
Supplemental Material, as applicable, complies in all material respects with the
form requirements of Canadian Securities Laws; and

 
 
(d)
to the knowledge of the Company based on the advice of its legal counsel and
auditors, each of the Preliminary U.S. Private Placement Memorandum and the
Final U.S. Private Placement Memorandum complies in all material respects with
U.S. Securities Laws.

 
(3)
Western will also deliver to the Underwriters, without charge, contemporaneously
with, or prior to the filing of, the Preliminary Prospectus and the Final
Prospectus, unless otherwise indicated:

 
 
(a)
a copy of the Preliminary Prospectus and the Final Prospectus, each manually
signed on behalf of Western, by the persons and in the form required by Canadian
Securities Laws;


 
 

--------------------------------------------------------------------------------

 
- 9 -
 
 
(b)
a copy of the Final U.S. Private Placement Memorandum in the form required by
U.S. Securities Laws;

 
 
(c)
evidence satisfactory to the Underwriters by the date of the Final Prospectus
that Western has applied for the approval (or conditional approval) for the
listing and posting for trading on the TSX of the Shares and received such
approval (or conditional approval) subject only to satisfaction by Western of
customary post-closing conditions imposed by the TSX in similar circumstances
(the “Standard Listing Conditions”);

 
 
(d)
in the case of the Final Prospectus, a “long-form” comfort letter or letters
dated the date of the Final Prospectus, in form and substance satisfactory to
the Underwriters and their counsel, acting reasonably, addressed to the
Underwriters, from the Western Auditor, and based on a review completed not more
than two (2) Business Days prior to the date of such letter, with respect to
financial and accounting information relating to Western, included in the
Offering Documents, which letter shall be in addition to the auditor’s report
contained in the Final Prospectus and any auditor’s comfort letter addressed to
the Securities Commissions and filed with or delivered to the Securities
Commissions under the Canadian Securities Laws. Each such letter shall further
state that:

 
(i)
such auditors are independent with respect to the Company within the meaning of
Applicable Securities Laws; 

 
(ii)
that in the opinion of such auditors, the audited financial statements of the
Company included in the Offering Documents comply in all material respects with
the applicable accounting requirements of the Applicable Securities Laws;

 
(iii)
that they have performed the procedures set forth in SAS No. 100 and CICA
Handbook Section 7200 on the unaudited financial statements included in the
Offering Documents and nothing has come to their attention that caused them to
believe that said unaudited financial statements did not comply in all material
respects with the applicable accounting requirements of U.S. Securities Laws and
Canadian Securities Laws; and

 
(iv)
shall address such other matters as the Underwriters shall reasonably request.

 
(4)
Opinions, comfort letters and other documents substantially similar to those
referred to in this section of this Agreement will be delivered to the
Underwriters and Western, and their respective counsel, as applicable, with
respect to any Supplementary Material, contemporaneously with, or prior to the
filing of, any Supplementary Material.


 
 

--------------------------------------------------------------------------------

 
- 10 -

Section 4       Material Changes During the Distribution of the Shares
 
(1)
Western will promptly inform the Underwriters in writing during the period prior
to the completion of the distribution of the Shares of the full particulars of:

 
 
(a)
any material change (whether actual, anticipated, threatened, contemplated, or
proposed by, to, or against) (whether financial or otherwise) in the assets,
liabilities (contingent or otherwise), business, affairs, operations, assets,
financial condition, capital or prospects of Western, considered on a
consolidated basis;

 
 
(b)
any material fact that has arisen or has been discovered and would have been
required to have been stated in any of the Offering Documents had that fact
arisen or been discovered on, or prior to, the date of the Offering Documents,
as the case may be;

 
 
(c)
any change in any material fact or any misstatement of any material fact
contained in any of the Offering Documents, or the existence of any new material
fact; and

 
 
(d)
any change in applicable laws, materially and adversely affecting, or which
would reasonably be expected to materially and adversely affect, the condition
(financial or otherwise), or the properties, business, prospects, affairs,
operations, assets or liabilities of the Company and its subsidiaries on a
consolidated basis, the Shares or the distribution thereof, under the Final
Prospectus or the Final U.S. Private Placement Memorandum,

 
which change or new material fact is, or may reasonably be expected to be, of
such a nature as:
 
 
(e)
to render any of the Offering Documents or any Supplementary Material, as they
exist taken together in their entirety immediately prior to such change or new
material fact, misleading or untrue in any respect or would result in any of
such documents, as they exist taken together in their entirety immediately prior
to such change or material fact, containing a misrepresentation;

 
 
(f)
would result in any of the Offering Documents or any Supplementary Material, as
they exist taken together in their entirety immediately prior to such change or
material fact, not complying with any Applicable Securities Laws;

 
 
(g)
would reasonably be expected to have a material effect on the market price or
value of any of the Shares or constitute a Material Adverse Effect; or

 
(h)           would be material to a prospective purchaser of the Shares.
 
(2)
The Company will notify the Underwriters promptly, and confirm the notice in
writing:


 
 

--------------------------------------------------------------------------------

 
- 11 -

 
(a)
when any supplement to the Offering Documents or any Supplementary Material
shall have been filed;

 
 
(b)
of any request by any Securities Commission to amend or supplement the
Preliminary Prospectus or the Final Prospectus or for additional information;
and

 
 
(c)
of the issuance by any Securities Commission or any Exchange of any order having
the effect of ceasing or suspending the distribution of the Shares or the
trading in any securities of the Company, or of the institution or, to the
knowledge of the Company, threatening of any proceedings for any such purpose.
The Company will use reasonable commercial efforts to prevent the issuance of
any such stop order or of any order preventing or suspending such use or such
order ceasing or suspending the distribution of the Shares or the trading in the
shares of the Company and, if any such order is issued, to obtain the lifting
thereof at the earliest possible time.

 
(3)
Western shall comply with section 57 of the Securities Act (Ontario) and with
the comparable provisions of U.S. Securities Laws, and Western will prepare and
will file promptly at the request of the Underwriters, any Supplementary
Material, which, in the opinion of the Underwriters and their counsel, acting
reasonably, may be necessary or desirable, and will, until the distribution of
the Shares is complete, otherwise comply with all applicable filing and other
requirements under Applicable Securities Laws arising as a result of such fact
or change necessary to continue to qualify the Shares for distribution in each
of the Offering Jurisdictions.

 
(4)
The Company and the Underwriters acknowledge that the Company is required by
Canadian Securities Laws to prepare and file a Prospectus Amendment, if at any
time prior to the completion of the distribution of the Shares, the Final
Prospectus (as then amended) contains a misrepresentation. The Company will
promptly prepare and file with the securities authorities in the Qualifying
Jurisdictions any amendment or supplement thereto which in the opinion of the
Underwriters and the Company, each acting reasonably, may be necessary or
advisable to correct such misrepresentation.

 
(5)
In addition, if, during the period from the date hereof to the later of the
Closing Date and the date of the completion of the distribution of the Shares,
it shall be necessary to file a Prospectus Amendment to comply with any
Applicable Securities Laws, the Company shall, in co-operation with the
Underwriters and their counsel, make any such filing as soon as reasonably
possible.

 
(6)
In addition to the provisions of Subsections 4(1) and 4(2), Western will, in
good faith, discuss with the Underwriters any change, event, development or
fact, contemplated, anticipated, threatened, or proposed in Subsections 4(1) and
4(2) that is of such a nature that there may be reasonable doubt as to whether
written notice should be given to the Underwriters under Section 4 of this
Agreement and will consult with the Underwriters with respect to the form and
content of any Supplementary Material proposed to be filed by Western, it being
understood and agreed that no such Supplementary Material will be filed with any
Securities Commission until the Underwriters and their legal counsel have been
given a reasonable opportunity to review and approve such material, acting
reasonably.


 
 

--------------------------------------------------------------------------------

 
- 12 -
 
Section 5       Due Diligence
 
Prior to the Time of Closing, and, if applicable, prior to the filing of any
Supplementary Material, the Underwriters, their legal counsel, and technical
consultants will be provided with timely access to all information required to
permit them to conduct a full due diligence investigation of Western and its
business operations, properties, assets, affairs and financial condition. In
particular, the Underwriters shall be permitted to conduct all due diligence
that they may, in their sole discretion acting reasonably, require in order to
fulfil their obligations under Applicable Securities Laws, and in that regard,
Western will make available to the Underwriters, their legal counsel and
technical consultants, on a timely basis, all corporate and operating records,
material contracts, reserve reports, technical reports, feasibility studies,
financial information, budgets, key officers, and other relevant information
necessary in order to complete the due diligence investigation of Western and
its business, properties, assets, affairs and financial condition for this
purpose, and without limiting the scope of the due diligence inquiries the
Underwriter may conduct, to participate in one or more due diligence sessions to
be held prior to the Time of Closing. All information requested by the
Underwriters, their counsel and technical consultants in connection with the due
diligence investigations of the Underwriters will be treated by the
Underwriters, their counsel and technical consultants as confidential and will
only be used in connection with the Offering. It shall be a condition precedent
to the Underwriters’ execution of any certificate in any Offering Document that
the Underwriters be satisfied, acting reasonably, as to the form and content of
the document. The Underwriters shall not unreasonably withhold or delay the
execution of any such Offering Document required to be executed by the
Underwriters and filed in compliance with the Securities Laws for the purpose of
the Offering.
 
Section 6       Conditions of Closing
 
The Underwriters’ obligations under this Agreement (including the obligation to
complete the purchase of the Shares or any of them) are conditional upon and
subject to:
 
(1)
Canadian Legal Opinions. The Underwriters receiving at the Time of Closing
favourable legal opinions from Cassels Brock & Blackwell LLP, Canadian counsel
to Western, as to the qualification of the Shares for sale to the public and as
to other matters governed by the laws of Ontario (with separate legal opinions
provided by local counsel in other Canadian provinces) and may rely as to
matters of fact on certificates of officers, public and exchange officials or of
the auditor or transfer agent of Western), to the effect set forth below:

 
 
(a)
Western having been incorporated and existing under the laws of the Province of
Ontario;

 
 
(b)
Western having the corporate capacity and power to own and lease its properties
and assets and to conduct its business as described in the Final Prospectus and
to execute and deliver this Agreement and to carry out the transactions
contemplated hereby under the laws of the Province of Ontario;


 
 

--------------------------------------------------------------------------------

 
- 13 -
 
 
(c)
the authorized share capital of Western being as described in the Final
Prospectus;

 
 
(d)
all necessary corporate action having been taken by Western to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder;

 
 
(e)
this Agreement having been duly executed and delivered by Western and
constituting a legal, valid and binding obligation of, and is enforceable
against Western, in accordance with its terms (subject to bankruptcy, insolvency
or other laws affecting the rights of creditors generally, general equitable
principles including the availability of equitable remedies and the
qualification that no opinion need be expressed as to rights to indemnity, or
contribution);

 
 
(f)
the execution and delivery by Western of this Agreement, the fulfilment of the
terms hereof by Western, and the issue, sale and delivery on the Closing Date of
the Purchased Shares (and subsequently the Over-Allotment Shares, if issued) to
the Underwriters as contemplated herein, not constituting or result in a breach
of or a default under, and do not creating a state of facts which, after notice
or lapse of time or both, will constitute or result in a breach of, and will not
conflict with, any of the terms, conditions or provisions of the articles or
by-laws of Western;

 
 
(g)
all necessary corporate action having been taken by Western to authorize the
creation, execution, issuance and delivery of the Shares;

 
 
(h)
all documents required to be filed by Western and all proceedings required to be
taken by Western under Canadian Securities Laws having been filed and taken in
order to qualify the distribution of the Shares in each of the Qualifying
Jurisdictions through investment dealers or brokers registered under the
applicable laws thereof who have complied with the relevant provisions thereof
and no other documents will be required to be filed, proceedings taken, or
approvals, permits, consents or authorizations obtained under Canadian
Securities Laws to permit the trading in the Qualifying Jurisdictions of the
Shares, through registrants registered under Canadian Securities Laws or in
circumstances in which there is an exemption from the registration requirements
of such applicable laws;

 
(i)
the attributes of the Shares conforming in all respects to the description
thereof in the Final Prospectus;

 
 
(j)
the Shares having been conditionally approved for listing on the TSX subject
only to the Standard Listing Conditions;


 
 

--------------------------------------------------------------------------------

 
- 14 -
 
 
(k)
the Purchased Shares (and subsequently the Over-Allotment Shares, if issued)
having been validly issued by Western and being fully-paid and non-assessable
shares in the capital of Western;

 
 
(l)
the Company being a reporting issuer (or equivalent) under the securities laws
of British Columbia, Alberta, Manitoba and Ontario, and not being included on a
list of defaulting reporting issuers maintained by the securities regulators of
British Columbia, Alberta, Manitoba and Ontario;

 
 
(m)
the statements under the headings “Eligibility for Investment” in the Final
Prospectus being true and correct;

 
(2)
U.S. Legal Opinion. At the Closing Time, the Underwriters shall have received
the favourable opinion, dated the Closing Date, of United States counsel for the
Company, in form and substance satisfactory to United States counsel for the
Underwriters (acting reasonably), as to the tax disclosure included in the Final
Prospectus and to the effect that it is not necessary in connection with the
offer and sale of the Shares in the United States to register the Shares under
the U.S. Securities Act.

 
(3)
Title Opinion. At the Closing Time, the Underwriters shall have received the
favourable opinion, dated the Closing Date, of United States counsel for the
Company, in form and substance satisfactory to United States counsel for the
Underwriters (acting reasonably), as to the title and ownership interest in the
Company’s material properties;

 
(4)
Canadian Local Counsel Opinion. The Underwriters receiving at the Time of
Closing, favourable legal opinions of local Canadian counsel as to the
qualification of the Shares for sale to the public and as to other matters
governed by the laws of the jurisdictions in Canada which Cassels Brock &
Blackwell LLP is not qualified to practice, in each case in a form acceptable in
all reasonable respects to counsel to the Underwriters, Stikeman Elliott LLP;

 
(5)
Secretary Certificates. The Underwriters having received certificates dated the
Closing Date signed by the Corporate Secretary of Western or another officer
acceptable to the Underwriters, acting reasonably, in form and content
satisfactory to the Underwriters, acting reasonably, with respect to:

 
(a) 
the constating documents of Western;

 
 
(b)
the resolutions of the directors of Western relevant to the Offering, allotment,
issue (or reservation for issue) and sale of the Shares and, as applicable, the
authorization of this Agreement, and the other agreements and transactions
contemplated by this Agreement; and

 
(c) 
the incumbency and signatures of signing officers of Western;


 
 

--------------------------------------------------------------------------------

 
- 15 -
 
(6)
Certificates of Status. Western having delivered to the Underwriters, at the
Time of Closing, certificates of status and/or compliance, where issuable under
applicable law, for each of the Material Subsidiaries and Western, each dated
within two (2) days of the Closing Date;

 
(7)
Closing Certificates. Western having delivered to the Underwriters, at the Time
of Closing, a certificate dated the Closing Date addressed to the Underwriters
and signed by the Chief Executive Officer and Chief Financial Officer of Western
(or such other senior officers as acceptable to the Underwriters), certifying
for and on behalf of Western, and not in their personal capacities, after having
made due inquiries, with respect to the following matters:

 
 
(a)
Western having complied with all the covenants and satisfied all the terms and
conditions of this Agreement on its part to be complied with and satisfied at or
prior to the Time of Closing;

 
 
(b)
no order, ruling or determination (including any stop order) having the effect
of ceasing or suspending trading in any securities of the Company or prohibiting
the sale of the Shares or any of the Company’s issued securities having been
issued and no proceeding for such purpose being pending or, to the knowledge of
such officers, threatened by any securities regulatory authority or stock
exchange in Canada or the United States;

 
 
(c)
subsequent to the respective dates as at which information is given in the Final
Prospectus, there having not occurred a Material Adverse Effect, or any change
or development involving a prospective Material Adverse Effect, or the coming
into existence of a new material fact, other than as disclosed in the Final
Prospectus or any Supplementary Material, as the case may be;

 
 
(d)
the Company being a “reporting issuer” or its equivalent under the securities
laws of each of the Qualifying Jurisdictions, being eligible in accordance with
the provisions of NI 44-101 to file a short form prospectus with the Canadian
Securities Administrators and no material change relating to the Company on a
consolidated basis having occurred since the date hereof with respect to which
the requisite material change report has not been filed and no such disclosure
having been made on a confidential basis that remains subject to
confidentiality; and

 
 
(e)
the representations and warranties of Western contained in this Agreement and in
any certificates of Western delivered pursuant to or in connection with this
Agreement, being true and correct as at the Time of Closing, with the same force
and effect as if made on and as at the Time of Closing, after giving effect to
the transactions contemplated by this Agreement;

 
(8)
Certificate of Transfer Agent. Western having delivered to the Underwriters at
the Time of Closing, a certificate of Computershare Investor Services Inc., as
registrar and transfer agent of the common shares, which certifies the number of
common shares issued and outstanding on the date prior to the Closing Date;


 
 

--------------------------------------------------------------------------------

 
- 16 -

(9)
Bring Down Auditor Comfort Letters. Western having caused the Western Auditor to
deliver to the Underwriters at the Time of Closing a comfort letter, dated the
Closing Date, in form and substance satisfactory to the Underwriters, acting
reasonably, bringing forward to the date which is two (2) Business Days prior to
the Closing Date, the information contained in the comfort letter referred to in
Subsection Section 3(3)(d);

 
(10)
No Termination. The Underwriters not having exercised any rights of termination
set forth in Section 14;

 
(11)
Adverse Proceedings. At the Closing Time, no order, ruling or determination
having the effect of ceasing or suspending trading in any securities of the
Company or prohibiting the sale of the Shares or any of the Company’s issued
securities being issued and no proceeding for such purpose being pending or, to
the knowledge of the Company, threatened by any securities regulatory authority
or stock exchange in Canada or the United States;

 
(12)
Exchange. At the Closing Time, the Shares having been listed, or conditionally
listed, for trading on the TSX; and

 
(13)
Other Documentation. The Underwriters having received at the Time of Closing
such further certificates, opinions of counsel and other documentation from
Western as may be contemplated herein or as the Underwriters or their counsel
may reasonably require, provided, however, that the Underwriters or their
counsel shall request any such certificate or document within a reasonable
period prior to the Time of Closing that is sufficient for Western to obtain and
deliver such certificate, opinion or document, and in any event, at least two
(2) Business Days prior to the Time of Closing.

 
Section 7       Representations and Warranties of Western
 
(1)
Western hereby represents and warrants to the Underwriters, intending that the
same may be relied upon by the Underwriters that:

 
 
(a)
Good Standing of Western. Western has been duly incorporated or organized and is
validly existing under the laws of Ontario, and has all requisite corporate
power and authority to carry on its business, as now conducted and as presently
proposed to be conducted by it, and to own, lease and operate its properties and
assets and to carry out the transactions contemplated by this Agreement; and
that the Company is duly qualified as an extra-provincial corporation to
transact business and is in good standing (in respect of the filing of annual
returns where required or other information filings under applicable
corporations information legislation) in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not reasonably be expected to result in a Material
Adverse Effect.


 
 

--------------------------------------------------------------------------------

 
- 17 -
 
 
(b)
Good Standing of Subsidiaries. At the Time of Closing, Western’s only
subsidiaries will be the Material Subsidiaries. At the Time of Closing, each
Material Subsidiary will be a corporation or company incorporated or
established, organized and existing under the laws of the jurisdiction of its
incorporation, will be current and up-to-date with all material filings required
to be made under the laws of its jurisdiction of incorporation and will have the
requisite corporate power and capacity to own, lease and operate its properties
and to conduct its business as now carried on by it, and will be duly qualified
to transact business and will be in good standing in each jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to be so would not
reasonably be expected to result in a Material Adverse Effect. At the Time of
Closing, all of the issued and outstanding shares in the capital of each
Material Subsidiary will have been duly authorized and validly issued, will be
fully paid and non-assessable and will be directly or indirectly beneficially
owned by Western, free and clear of any Lien (except pursuant to any security
interest pursuant to its amended and restated credit facility originally dated
March 30, 2007 as amended and restated May 31, 2007 (the “Credit Facility”));
and none of the outstanding shares of the capital stock of any Material
Subsidiary was issued in violation of pre-emptive or similar rights of any
security holder of such subsidiary. Other than as disclosed in the Final
Prospectus, there exist no options, warrants, purchase rights, or other
contracts or commitments that could require Western to sell, transfer or
otherwise dispose of any capital stock of any Material Subsidiary. No act or
proceeding has been taken by or against the Material Subsidiaries in connection
with their liquidation, winding-up or bankruptcy.

 
 
(c)
Compliance with Prospectus and Registration Requirements. The Company meets the
general eligibility requirements for use of a short form prospectus under
National Instrument 44-101. No order suspending the distribution of the Shares
has been issued by the Securities Commissions under Canadian Securities Laws and
no proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, are contemplated by any Securities Commissions, and
any request on the part of any Securities Commissions for additional information
has been complied with.

 
At all times up to any Closing Time:
 
 
(i)
the Final Prospectus complied and will comply in all material respects with
Canadian Securities Laws as interpreted and applied by the Securities
Commissions;

 
 
(ii)
none of the Offering Documents nor any amendment or supplement thereto contained
or will contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein, or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;
and


 
 

--------------------------------------------------------------------------------

 
- 18 -
 
(iii)
 
each of the Offering Documents, and any Supplementary Material or any amendment
or supplement thereto constituted and will constitute full, true and plain
disclosure of all material facts relating to the Company and its Material
Subsidiaries, considered as one enterprise, and the Shares, and did not and will
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except that the
representations and warranties contained in paragraph (ii) above and this
paragraph (iii) do not apply to statements relating solely to the Underwriters
or furnished by the Underwriters concerning the Underwriters under the section
“Plan of Distribution” contained in the Offering Documents, any Prospectus
Amendment or Supplementary Material.

 
 
(d)
Share Capital of Western. The share capital of Western described under the
heading “Description of Securities Distributed” in the Final Prospectus is true
and correct. At the Time of Closing, but prior to giving effect to the issuance
of any Shares, the issued share capital of Western will consist only of common
shares, and no other equity or voting shares.

 
 
(e)
Authorization and Description of Shares. The Shares have been duly authorized
for issuance and sale to the Underwriters pursuant to this Agreement and when
issued and delivered by Western pursuant to this Agreement, against payment of
the consideration set forth herein, will be validly issued as fully paid and
non-assessable shares. The Shares conform and will conform to all statements
relating thereto contained in the Offering Documents and such description
conforms to the rights set forth in the instruments defining the same. The
issuance of the Shares is not subject to the pre-emptive rights of any
shareholder of Western (or such rights have been irrevocably waived), and all
corporate action required to be taken by Western for the authorization,
issuance, sale and delivery of the Shares has been validly taken at the date
hereof.

 
 
(f)
Absence of Rights. No person has any right, agreement or option, present or
future, contingent or absolute, or any right capable of becoming a right,
agreement or option, for the issue or allotment of any unissued shares of
Western or any other agreement or option, for the issue or allotment of any
unissued shares of Western or any other security convertible into or
exchangeable for any such shares or to require Western to purchase, redeem or
otherwise acquire any of the issued and outstanding shares of Western except as
otherwise disclosed in the Offering Documents.

 
 
(g)
Financial Statements The Financial Information incorporated by reference in the
Offering Documents and the notes thereto,


 
 

--------------------------------------------------------------------------------

 
- 19 -

 
 (i)
present fairly, in all material respects, the financial position of Western and
its subsidiaries, and the statements of operations, retained earnings, cash flow
from operations and changes in financial  information of Western and its
subsidiaries for the periods specified in such Financial Information;

 
 
(ii)
have been prepared in conformity with generally accepted accounting principles
in the United States of America (“U.S. GAAP”) in accordance with and to the full
extent required by applicable U.S. Securities Laws; and

 
 
(iii)
as it relates to the audited financial statements of Western for the financial
years ended 2006, 2005 and 2004, do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated or that is
necessary to make a statement not misleading in light of the circumstances under
which it was made, with respect to the period covered by the Financial
Information.

 
 
(h)
Liabilities. Neither Western nor its subsidiaries, have any liabilities,
obligations, indebtedness or commitments, whether accrued, absolute, contingent
or otherwise, which are not disclosed or referred to in the Financial
Information or referred to or disclosed herein, other than liabilities,
obligations, or indebtedness or commitments (i) incurred in the normal course of
business, or (ii) which would not have a Material Adverse Effect.

 
 
(i)
No Default. The Company is not in default or breach or violation of, and the
execution and delivery of, and the performance of, and compliance with, the
terms of this Agreement do not and will not:

 
 
(i)
result in any breach of, or constitute a default under, and do not and will not
create a state of facts which, after notice or lapse of time or both, would
result in a breach of or constitute a default under, any term or provision of
the constating documents, or resolutions of the Company, any applicable laws,
mortgage, note, contract, agreement (written or oral), instrument, lease or
other document to which the Company is a party or by which it is bound, or any
judgment, decree, order, statute, rule or regulation applicable to the Company
or any subsidiaries, which default or breach might reasonably be expected to
have a Material Adverse Effect; or

 
 
(ii)
create a right for any other party to terminate, accelerate or in any way alter
any other rights existing under any indenture, mortgage, note, contract,
agreement (written or oral), instrument, lease or other document to which the
Company or any subsidiary is a party or by which it is bound which, upon
exercise of such right, might reasonably be expected to have a Material Adverse
Effect;


 
 

--------------------------------------------------------------------------------

 
- 20 -
 
 
(j)
Independent Accountants. The accountants who reported on and certified the
Financial Information, are independent public accountants as required by the
U.S. Securities Act and the rules and regulations thereunder, and are
independent with respect to the Company within the meaning of the Canadian
Institute of Chartered Accountants Handbook.

 
 
(k)
Accounting Controls. Western and each of its Material Subsidiaries maintains,
and will maintain, at all times prior to the Closing Date a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 
 
(l)
Title to Real Property. At the Time of Closing, all of the leases, subleases and
agreements in real property (other than mining claims, mineral or exploration
concessions and other mineral property rights) material to the business of
Western and the Material Subsidiaries, considered as one enterprise, and under
which Western or any of the Material Subsidiaries has an interest as described
in the Offering Documents, are in full force and effect, and neither Western nor
any Material Subsidiary has received any notice of any material claim of any
sort that has been asserted by anyone adverse to the rights of Western or any
Material Subsidiary under any of the lease or subleases mentioned above, or
affecting or questioning the rights of Western or such Material Subsidiary to
the continued possession of the property under any such lease, sublease, or
agreement, except as disclosed in the Offering Documents.

 
 
(m)
Mining Claims. The material mining licenses claims, concessions, exploration,
extraction and other mineral property rights that are set forth in the title
opinion (the “January Title Opinion”) provided to WWCM pursuant to the Company’s
most recent equity financing completed in January 2007 (collectively, the
“Mining Claims”) is, in all material respects (but subject to non-material
variations since the date of the January Title Opinion), a complete and accurate
list of all such rights held by Western and the Material Subsidiaries. All
Mining Claims of Western and the Material Subsidiaries that are held by Western
or the Material Subsidiaries, are in good standing, are valid and enforceable,
are free and clear of any material Liens or charges (except pursuant to security
interests granted under the Credit Facility) and no material royalty is payable
in respect of any of them, except as set out in the Offering Documents. Except
as set out in the Offering Documents, no other property rights are necessary for
the conduct of Western’s or the Material Subsidiaries’ business as it is
currently being conducted; and there are no material restrictions on the ability
of Western or the Material Subsidiaries to use, transfer or otherwise exploit
any such property rights except as required by applicable law. Except as
disclosed in the Offering Documents, the Material Subsidiaries are the owners of
Mining Claims necessary to carry on their current and proposed mining and
exploration activities as disclosed in the Offering Documents. Except as
disclosed in the Offering Documents, Mining Claims held by Western or the
Material Subsidiaries cover the properties required by Western for such purposes
as contemplated by the Technical Report.


 
 

--------------------------------------------------------------------------------

 
- 21 -
 
 
(n)
Mineral Information. The information set forth in the Offering Documents
relating to the estimates by Western and the Material Subsidiaries of the
mineral resources and mineral reserves have been reviewed and verified by the
qualified persons described under the heading “Interests of Experts” and, in all
cases, the resource information has been prepared in accordance with Canadian
industry standards set forth in National Instrument 43-101 -“Standards of
Disclosure for Mineral Projects”, and the information upon which the estimates
of resources and reserves were based, was, at the time of delivery thereof,
complete and accurate in all material respects and there have been no material
adverse changes to such information since the date of delivery or preparation
thereof. The Technical Report is a “current” technical report for the purposes
of National Instrument 43-101 “Standards of Disclosure for Mineral Projects”.

 
 
(o)
Environmental Laws. Except as described in the Offering Documents, (a) neither
Western nor any of the Material Subsidiaries is in violation of any federal,
provincial, state, local, municipal or foreign statute, law, rule, regulation,
ordinance, code, policy or any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to pollution or protection of human health, the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or wildlife, including, without limitation, laws
and regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products (collectively, “Hazardous Materials”) or to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”) except where such violations would not be reasonably expected, on an
individual or aggregate basis, to have a Material Adverse Effect, (b) Western
and the Material Subsidiaries have all permits, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements, except where the failure to have such permits,
authorizations and approvals would not reasonably be expected, on an individual
or aggregate basis, to have a Material Adverse Effect, and (c) there are no
pending or threatened administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of non-compliance or violation,
investigation or proceedings relating to any Environmental Laws against Western
or any of the Material Subsidiaries, which if determined adversely, would
reasonably be expected to have a Material Adverse Effect.


 
 

--------------------------------------------------------------------------------

 
- 22 -
 
 
(p)
Possession of Licenses and Permits. Western and the Material Subsidiaries
possess such permits, certificates, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, provincial, state, local or foreign regulatory agencies or bodies
necessary to own, lease, stake or maintain the Mining Claims and other property
interests and to conduct the business now operated, including to conduct mining
and processing operations on the Mesquite Project, except where the failure to
possess such permits, certificates, licenses, approvals, consents or
authorizations would not reasonably be expected to have a Material Adverse
Effect or where such failure has been disclosed or referred to in the Offering
Documents. Western and the Material Subsidiaries are in compliance, in all
material respects, with the terms and conditions of all such Governmental
Licenses. All of the Governmental Licenses are valid and in full force and
effect. Neither Western nor any of the Material Subsidiaries have received any
notice of proceedings relating to the revocation or material modification of any
such Governmental Licenses.

 
 
(q)
Insurance. Western and each Material Subsidiary maintains policies of insurance
in force as at the date hereof that adequately cover all those risks reasonably
and prudently foreseeable in the current operation and conduct of their
respective businesses which, having regard to the nature of such risk and the
relative costs of obtaining insurance, it is reasonable to seek rather than to
provide for self-insurance.

 
 
(r)
Executive Compensation. The directors and officers of Western and their
compensation arrangements with Western, whether as directors, officers or
employees of Western are as disclosed in the Offering Documents.

 
 
(s)
Material Contracts. All of the material contracts and agreements of Western and
of the Material Subsidiaries not made in the ordinary course of business
(collectively the “Material Contracts”) have been disclosed in the Offering
Documents and if required under the Applicable Securities Laws have been filed
with the applicable Securities Commissions. Neither Western nor any Material
Subsidiary has received notification from any party claiming that Western is in
material breach or default under any Material Contract.

 
 
(t)
No Material Adverse Effect. Since June 30, 2006, (a) there has been no change in
the condition (financial or otherwise), or in the properties, capital, affairs,
prospects, operations, assets or liabilities of Western and the Material
Subsidiaries considered on a consolidated basis, whether or not arising in the
ordinary course of business which would give rise to a Material Adverse Effect,
and (b) there have been no transactions entered into by Western or any of the
Material Subsidiaries, other than those in the ordinary course of business,
which are material with respect to Western and the Material Subsidiaries
considered as one enterprise, in each case, except as disclosed in the Offering
Documents.


 
 

--------------------------------------------------------------------------------

 
- 23 -
 
 
(u)
Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency,
governmental instrumentality or body, domestic or foreign, now pending or, to
the knowledge of Western, threatened against or affecting Western or any
Material Subsidiary, which is required to be disclosed in the Offering Documents
and which is not so disclosed, or which if determined adversely, would have a
Material Adverse Effect, or which if determined adversely would materially and
adversely affect the consummation of the transactions contemplated in this
Agreement or the performance by Western of its obligations hereunder.

 
 
(v)
Transfer Agent. Each of Computershare Investor Services Inc., at its offices in
Toronto, Ontario, and Computershare Trust Company, Inc., at its offices in
Golden, Colorado, has been duly appointed as transfer agent and registrar for
the Common Shares.

 
 
(w)
Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of any court or
governmental authority or agency is necessary or required for the performance by
the Company of its obligations hereunder, in connection with the proposed
distribution, issuance or sale of the Shares hereunder, or the consummation of
the transactions contemplated by this Agreement, except (a) such as have been
already obtained or as may be required under the U.S. Securities Laws, and (b)
such as have been obtained, or as may be required, under Canadian Securities
Laws.

 
 
(x)
Unlawful Payment. Neither Western nor any of its Material Subsidiaries nor, any
employee or agent of Western or any Material Subsidiary, has made any unlawful
contribution or other payment to any official of, or candidate for, any federal,
state, provincial or foreign office, or failed to disclose fully any
contribution, in violation of any law, or made any payment to any foreign,
Canadian, United States or provincial or state governmental officer or official,
or other person charged with similar public or quasi-public duties, other than
payments required or permitted by applicable laws.

 
 
(y)
Brokerage Fees. Other than the Underwriters, there is no person, firm or
corporation acting or, to the knowledge of Western, purporting to act at the
request of Western, who is entitled to any brokerage or finder’s fees in
connection with the Offering contemplated herein.

 
 
(z)
Agreement. This Agreement has been duly authorized, executed and delivered by
Western and is a legal, valid and binding obligation of, and is enforceable
against, Western in accordance with its terms (subject to bankruptcy, insolvency
or other laws affecting the rights of creditors generally, the availability of
equitable remedies and the qualification that rights to indemnity and waiver of
contribution may be contrary to public policy).


 
 

--------------------------------------------------------------------------------

 
- 24 -
 
 
(aa)
Directors and Officers. None of the directors or officers of Western are now, or
have ever been, subject to an order or ruling of any securities regulatory
authority or stock exchange prohibiting such individual from acting as a
director or officer of a public company or of a company listed on a particular
stock exchange.

 
 
(bb)
No Cease Trade Orders. No securities commission or any similar regulatory
authority in any jurisdiction has issued any order which is currently
outstanding preventing or suspending trading in any securities of the Company,
no such proceeding is, to the knowledge of the Company, pending, contemplated or
threatened, and the Company is not in default of any requirement of Canadian
Securities Laws which would have a Material Adverse Effect on the Offering or
the Company.

 
 
(cc)
Reporting Issuer Status. The Company is a “reporting issuer” in the provinces of
British Columbia, Alberta, Ontario and Manitoba.

 
 
(dd)
Short Form Eligibility. Western is eligible to file a prospectus in the form of
a short form prospectus under National Instrument 44-101 of the Canadian
Securities Administrators.

 
 
(ee)
Disclosure. Western has filed all documents or information required to be filed
by it with the Securities Commissions or the SEC under Applicable Securities
Laws. Each such document or item of information filed by Western, as of its
date, did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading at the time at which it was filed with applicable securities
regulators, including, without limitation, the Securities Commissions and the
SEC. The Company has not filed any confidential material change report with any
securities regulatory authority or regulator or any Exchange or any document for
confidential treatment with the SEC that at the date hereof remains
confidential.

 
 
(ff)
Passive Foreign Investment Company. Western was not a passive foreign investment
company (a “PFIC”) within the meaning of section 1297 of the Code for its
taxable year ended December 31, 2006 and expects that it will not constitute a
PFIC for its current taxable year ending December 31, 2007.

 
 
(gg)
Labour Practices. Neither Western no any Material Subsidiary is engaged in any
unfair labour practice; except for matters which would not, individually or in
the aggregate, have a Material Adverse Affect and that, to the Company’s
knowledge:


 
 

--------------------------------------------------------------------------------

 
- 25 -

 
(i)
there is no unfair labour practice complaint pending or threatened against the
Company or a Material Subsidiary and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements is pending or
threatened;

 
 
(ii)
no strike, labour dispute, slowdown or stoppage is pending or threatened against
the Company or a Material Subsidiary;

 
 
(iii)
there is no union representation dispute currently existing concerning  the
employees of the Company or a Material Subsidiary;

 
 
(iv)
there are no union organizing activities currently taking place concerning
employees of the Company or a Material Subsidiary; and

 
 
(v)
there has been no violation of any federal, state, provincial, local or foreign
law relating to discrimination in the hiring, promotion or pay of employees, and
applicable wage or hour laws or any provision of the Employee Retirement Income
Security Act of 1974 or the rules and regulations promulgated thereunder
concerning the Company or a Material Subsidiary.

 
 
(hh)
Forward Looking Statements. Each “forward looking statement” contained or
incorporated by reference in the Offering Documents, if any, has been made or
reaffirmed with a reasonable basis and in good faith.

 
 
(ii)
Trading in Securities. Neither the Company, nor any Material Subsidiary nor to
the Company’s knowledge any of their respective directors, officers or
controlling persons has taken, directly or indirectly, any action designed, or
which has constituted or might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.

 
Section 8 
Representations and Warranties of the Underwriters

 
(1) 
Each Underwriter hereby severally, and not jointly, represents and warrants
that:

 
 
(a)
it is, and will remain so, until the completion of the Offering, appropriately
registered under Applicable Securities Laws so as to permit it to lawfully
fulfil its obligations hereunder; and

 
 
(b)
it has all requisite corporate power and authority to enter into this Agreement
and to carry out the transactions contemplated under this Agreement on the terms
and conditions set forth herein.

 
(2)
Any offer or sale of the Shares in the United States or to U.S. person will be
made in accordance with Schedule “A” which forms part of this Agreement.


 
 

--------------------------------------------------------------------------------

 
- 26 -

(3)
The representations and warranties of each of the Underwriters contained in this
Agreement shall be true at the Time of Closing as though they were made at the
Time of Closing and they shall not survive the completion of the transactions
contemplated under this Agreement but shall terminate on the completion of the
distribution of the Shares.

 
Section 9 
Additional Covenants of Western

 
In addition to any other covenant of Western set forth in this Agreement,
Western covenants with the Underwriters that:
 
 
(a)
Stock Exchange Listings. Western will file or cause to be filed with the TSX all
necessary documents and will take, or cause to be taken, all necessary steps to
ensure that the Shares have been approved (or conditionally approved) for
listing and for trading on the TSX, prior to the filing of the Final Prospectus
with the Securities Commissions, subject only to satisfaction by Western of the
Standard Listing Conditions, and Western shall thereafter, fulfill the Standard
Listing Conditions within the time period prescribed by the TSX;

 
 
(b)
Other Filings. Western will make all necessary filings, obtain all necessary
regulatory consents and approvals (if any) and Western will pay all filing fees
required to be paid in connection with the transactions contemplated in this
Agreement;

 
 
(c)
Press Releases. Subject to compliance with applicable law, any press release of
Western relating to the Offering will be provided in advance to WWCM and RBC on
behalf of the Underwriters, and Western will use its reasonable commercial
efforts to agree to the form and content thereof with WWCM and RBC on behalf of
the Underwriters, prior to the release thereof;

 
 
(d)
Use of Proceeds. Western confirms its intention to use the net proceeds from the
purchase and sale of the Shares in accordance with the descriptions set forth
under the heading “Use of Proceeds” in the Final Prospectus. The Underwriters
acknowledge that there may be circumstances where, for sound business reasons, a
re-allocation of funds may be necessary or advisable; and

 
 
(e)
Blackout Period. Western agrees that neither Western, nor any of its
subsidiaries nor officers nor directors shall, directly or indirectly, offer,
sell or issue for sale or resale any Shares or financial instruments or
securities convertible into or exercisable or exchangeable for Shares, or agree
to or announce any such offer, sale or issuance, except for (i) the issuance of
securities pursuant to an exercise of already issued convertible securities or
existing agreements, (ii) grant of such options or other securities under the
Issuer’s incentive plans, and (iii) issuance of securities in connection with
strategic merger and acquisition transactions, for a period of 90 days from
Closing Date without the prior written consent of WWCM and RBC, such consent not
to be unreasonably withheld. Western shall use its commercially reasonable best
efforts to cause each of its directors and officers to enter into lock-up
agreements in form and substance satisfactory to WWCM and RBC evidencing their
agreement to be bound by the terms of this Subsection 9(e);


 
 

--------------------------------------------------------------------------------

 
- 27 -
 
Section 10 
Covenants of the Underwriters

 
(1)
The Underwriters hereby severally, and not jointly, covenant and agree with
Western the following:

 
 
(a)
Offering Jurisdictions and Offering Price. During the period of distribution of
the Shares by or through the Underwriters, the Underwriters will offer and sell
Shares to the public only in the Offering Jurisdictions or where they may
lawfully be offered for sale or sold, at an offering price not exceeding the
offering price set forth on the cover page of the Final Prospectus. For the
purposes of this Subsection 10(1)(a) the Underwriters shall be entitled to
assume that the Shares are qualified for distribution in any Qualifying
Jurisdiction where an MRRS Decision Document for the Final Prospectus shall have
been obtained from the applicable Securities Commission following the filing of
the Final Prospectus.

 
 
(b)
Compliance with Securities Laws. The Underwriters will comply with and shall
require any other person participating in offer or sell activities to comply
with Applicable Securities Laws in connection with the offer to sell and the
distribution of the Shares, and all such selling persons will be registered (or
have such exemptions from registration requirements) under the Applicable
Securities Laws as may be required.

 
 
(c)
Completion of Distribution. The Underwriters will use their reasonable
commercial efforts to complete the distribution of the Shares as promptly as
possible after the Time of Closing and all parties agree that the distribution
of the Shares shall be deemed to have been completed at 5:00 p.m. (Toronto time)
on the Over-Allotment Closing Date. The Underwriters will notify Western when,
in the Underwriters’ opinion, the Underwriters have ceased the distribution of
the Shares, and, within 30 days after completion of the distribution, will
provide Western, in writing, with a breakdown of the number of Shares
distributed in each of the Offering Jurisdictions where that breakdown is
required by a Securities Commission or the SEC, as the case may be, for the
purpose of calculating fees payable to, or making filings with, that Securities
Commission or SEC, as the case may be.

 
(2)
Liability on Default. No Underwriter shall be liable to Western under this
Section 10 with respect to a default by any of the other Underwriters.

 
Section 11 
Closing

 
(1)
Location of Closing. The Offering of the Purchased Shares will be completed at
the offices of Cassels Brock & Blackwell LLP in Toronto, Ontario at the Time of
Closing on the Closing Date.


 
 

--------------------------------------------------------------------------------

 
- 28 -

(2)
Certificates. At the Time of Closing, subject to the terms and conditions
contained in this Agreement, Western shall deliver to the Underwriters a
certificate or certificates representing the Shares against payment of the
purchase price by certified cheque, bank draft or wire transfer dated the
Closing Date payable to Western. Western will, at the Time of Closing and upon
such payment of the aggregate Offer Price to Western, make payment in full of
the Underwriting Fee and such amounts as are due pursuant to Section 17 (the
“Expenses”) which shall be made by Western directing WWCM to withhold the
Underwriting Fee and the Expenses from the payment of the aggregate Offer Price.
Certificates shall be registered in such names as the Underwriters may request.

 
Section 12 
Over Allotment Option Closing

 
(1)
Closing. In the event that the Over-Allotment Option is exercised by the
Underwriters and any of the Over-Allotment Shares are purchased by the
Underwriters, payment of the purchase price for, and delivery of certificates
for, such Over-Allotment Shares shall be made at the offices mentioned in
Section 11 above, or at such other place as shall be agreed upon by the
Underwriters and the Company, on the Over-Allotment Closing Date as specified in
the written notice from the Underwriters to the Company giving notice of the
exercise of the Over-Allotment Option.

 
(2)
Payments and Certificates. At the Time of Closing, if any, for the exercise of
the Over-Allotment Option, subject to the terms and conditions contained in this
Agreement, the Company shall deliver to the Underwriters a certificate or
certificates representing the Over-Allotment Shares against payment of the
purchase price by certified cheque, bank draft or wire transfer dated the
Over-Allotment Closing Date payable to the Company. The Company will, at the
time of the Over-Allotment Closing Date and upon such payment of the purchase
price to the Company, make payment in full of the Underwriting Fee in respect of
the Over-Allotment Shares by directing WWCM to withhold the Underwriting Fee and
the Expenses from the payment of the aggregate Over-Allotment Share purchase
price. Certificates shall be registered in such names as the Underwriters may
request.

 
Section 13 
Compensation of the Underwriters

 
(1)
Underwriting Fee on Shares. Western shall pay to the Underwriters at the Time of
Closing a fee (the “Underwriting Fee”) equal to $0.1525 per Share sold pursuant
to the terms of this Agreement (being 5% of the aggregate gross cash proceeds
received from the sale of each of the Shares) in consideration of the services
to be rendered by the Underwriters in connection with the Offering.

 
(2)
Underwriting Fee on Over-Allotment Shares. Western shall pay to the Underwriters
at the closing of the exercise of the Over-Allotment Option, if any, the
Underwriting Fee per Over-Allotment Shares purchased.


 
 

--------------------------------------------------------------------------------

 
- 29 -

Section 14 
Termination Rights

 
(1)
All terms and conditions set out in this Agreement shall be construed as
conditions and any breach or failure by Western to comply with any such
conditions in favour of the Underwriters shall entitle the Underwriters to
terminate their obligation to purchase the Shares by written notice to that
effect given to Western prior to the Time of Closing on the Closing Date.
Western shall use its reasonable commercial efforts to cause all conditions in
this Agreement to be satisfied. It is understood that the Underwriters may waive
in whole or in part, or extend the time for compliance with, any of such terms
and conditions without prejudice to their rights in respect of any subsequent
breach or non-compliance, provided that to be binding on the Underwriters, any
such waiver or extension must be in writing.

 
(2)
In addition to any other remedies which may be available to the Underwriters in
respect of any default, act or failure to act, or non-compliance with the terms
of this Agreement by Western, the Underwriters shall be entitled, at their
option, to terminate and cancel, without any liability on the part of the
Underwriters, their obligations under this Agreement to purchase the Shares by
giving written notice to Western at any time at or prior to the Time of Closing
on the Closing Date:

 
 
(a)
if, in relation to Western, any inquiry, investigation or other proceeding
(whether formal or informal) is commenced, threatened or announced, or any order
or ruling is issued by any exchange or market, or any other regulatory authority
in Canada, or the United States, or if any law or regulation under or pursuant
to any statute of Canada or of any province thereof, or of the United States or
any state or territory thereof or, is promulgated or changed which moratorium,
inquiry, investigation, proceeding, order, ruling, law or regulation, in the
reasonable opinion of the Underwriters (or any of them), operates to prevent or
materially restrict trading of the common shares or the distribution of the
Shares or could reasonably be expected to have a Material Adverse Effect,
including as to the market price or value of the Shares;

 
 
(b)
if there is, in the reasonable opinion of any of the Underwriters: (i) a
material change; (ii) a change in any material fact; or (iii) a new material
fact that has arisen, or an Underwriter become aware of any undisclosed material
change or material fact, that could reasonably be expected to have a Material
Adverse Effect;

 
 
(c)
if there should develop, occur or come into effect or existence any event,
action, state, condition or major financial occurrence of national or
international consequence, including without limiting the generality of the
foregoing, any military conflict, civil insurrection, or any terrorist action
(whether or not in connection with such conflict or insurrection), which, in the
Underwriters’ reasonable opinion (or any one of them), materially adversely
affects or involves, or will materially adversely affect or involve, the
Canadian, or United States financial markets and/or prevent or materially
restrict the trading of the Common Shares or the distribution of the Shares, may
result in a Material Adverse Effect;


 
 

--------------------------------------------------------------------------------

 
- 30 -

 
(d)
if the Company fails to file the Preliminary Prospectus, or the Final
Prospectus, and obtain receipts therefore, within the time limits set forth in
this Agreement; or

 
 
(e)
if Western is in material breach of any term, condition or covenant of this
Agreement, or any representation or warranty given by Western in this Agreement
becomes or is materially false.

 
(3)
If the obligations of the Underwriters are terminated under this Agreement
pursuant to these termination rights, the liability of Western to the
Underwriters shall be limited to the obligations under Sections 15, 16 and 17.

 
Section 15 
Indemnity

 
(1)
Western (for the purposes of this Section 15, the “Indemnifiers”) covenants and
agrees to protect, indemnify, and save harmless, each of the Underwriters and
their respective U.S. broker-dealer affiliates, and each of their respective
directors, officers, employees, affiliates and agents and each person, if any,
who controls any Underwriter or its U.S. broker-dealer affiliates within the
meaning of section 15 of the U.S. Securities Act or section 20 of the U.S.
Exchange Act (individually, an “Indemnified Party” and collectively, the
“Indemnified Parties”), against all losses (other than loss of profits), claims,
damages, suits, liabilities, costs, damages, or expenses caused or incurred,
whether directly or indirectly, by reason of:

 
 
(a)
any statement (except for statements relating solely to the Underwriters and
furnished by them specifically for use in any of the Offering Documents)
contained in the Offering Documents (including in any documents incorporated by
reference therein), which at the time and in the light of the circumstances
under which it was made contains or is alleged to contain a misrepresentation
(as such term is defined in the Securities Act (Ontario)) or any misstatement of
a material fact;

 
 
(b)
the omission or alleged omission to state in the Offering Documents (including
in any documents incorporated by reference therein), or any certificate of
Western delivered hereunder or pursuant hereto, any material fact (other than a
material fact relating solely to the Underwriters) required to be stated therein
or necessary to make any statement therein not misleading;

 
 
(c)
any order made, or inquiry, investigation or proceeding commenced by any
securities regulatory authority or other competent authority based upon any
misrepresentation, untrue statement or omission or alleged untrue statement or
omission in the Offering Documents (including in any documents incorporated by
reference therein), (except for information and statements relating solely to
the Underwriters and furnished by them specifically for use in the Offering
Documents) that prevents or restricts the trading in any of Western’s securities
or the distribution or distribution to the public, as the case may be, of any of
the Shares in any of the Offering Jurisdictions;


 
 

--------------------------------------------------------------------------------

 
- 31 -

 
(d)
Western not complying with any requirement of Applicable Securities Laws or
stock exchange requirements in connection with the transactions herein
contemplated including Western’s non-compliance with any statutory requirement
to make any document available for inspection; or

 
 
(e)
any breach of a representation or warranty of Western contained in this
Agreement or the failure of Western to comply with any of its obligations
hereunder.

 
(2)
Notwithstanding Section 15(1), the indemnification in Section 15(1) does not and
shall not apply to the extent that a court of competent jurisdiction in a final
judgment that has become non-appealable shall determine that such losses,
claims, liabilities, damages or expenses were caused or incurred solely by
negligence, dishonesty, fraud or wilful misconduct of the Underwriters.

 
(3)
If any matter or thing contemplated by this section shall be asserted against
any Indemnified Party in respect of which indemnification is or might reasonably
be considered to be provided, such Indemnified Party will notify the
Indemnifiers as soon as possible of the nature of such claim (provided that
omission to so notify the Indemnifiers will not relieve the Indemnifiers of any
liability that it may otherwise have to the Indemnified Party hereunder, except
to the extent the Indemnifiers are materially prejudiced by such omission) and
the Indemnifiers shall be entitled (but not required) to assume the defence of
any suit brought to enforce such claim; provided, however, that the defence
shall be through legal counsel reasonably acceptable to such Indemnified Party
and that no settlement may be made by the Indemnifiers or such Indemnified Party
without the prior written consent of the other, such consent not to be
unreasonably withheld.

 
(4)
In any such claim, such Indemnified Party shall have the right to retain other
legal counsel to act on such Indemnified Party’s behalf, provided that the fees
and disbursements of such other legal counsel shall be paid by such Indemnified
Party, unless: (i) the Indemnifiers and such Indemnified Party mutually agree to
retain other legal counsel; or (ii) the representation of the Indemnifiers and
such Indemnified Party by the same legal counsel would, in the opinion of such
counsel, be inappropriate due to actual or potential differing interests, in
which event such fees and disbursements shall be paid by the Indemnifiers to the
extent that they have been reasonably incurred, provided that in no
circumstances will the Indemnifiers be required to pay the fees and expenses of
more than one set of legal counsel for all Indemnified Parties.

 
(5)
To the extent that any Indemnified Party is not a party to this Agreement, the
Underwriters shall obtain and hold the right and benefit of this section in
trust for and on behalf of such Indemnified Party.

 
(6)
The Indemnifiers hereby consents to personal jurisdiction in any court in which
any claim that is subject to indemnification hereunder is brought against the
Underwriters or any Indemnified Party and to the assignment of the benefit of
this section to any Indemnified Party for the purpose of enforcement provided
that nothing herein shall limit Western’s right or ability to contest the
appropriate jurisdiction or forum for the determination of any such claims.


 
 

--------------------------------------------------------------------------------

 
- 32 -
 
(7)
The rights of the Indemnifiers contained in this section shall not enure to the
benefit of any Indemnified Party if the Underwriters were provided with a copy
of any amendment or supplement to the Offering Documents which corrects any
untrue statement or omission or alleged omission that is the basis of a claim by
a party against such Indemnified Party and that is required, under the
applicable securities legislation or regulations, to be delivered to such party
by the Underwriters.

 
(8)
The rights of the Indemnifiers contained in this section shall not enure to the
benefit of any Indemnified Party to the extent that any such loss, claim,
damage, or liability arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in any Offering
Document in reliance upon and in conformity with written information concerning
the Underwriters furnished to Western by the Underwriters in writing
specifically for use therein under the heading “Plan of Distribution” contained
in the Offering Documents.

 
(9)
Western shall not be liable under this section for any settlement of any claim
or action effected without its prior written consent, which shall not be
unreasonably withheld.

 
Section 16 
Contribution

 
In the event that the indemnity provided for in Section 15 is declared by a
court of competent jurisdiction to be illegal or unenforceable as being contrary
to public policy or for any other reason, the Underwriters and the Indemnifiers
shall contribute to the aggregate of all losses, claims, costs, damages,
expenses or liabilities of the nature provided for above such that each
Underwriter shall be responsible for that portion represented by the percentage
that the portion of the Underwriting Fee payable by Western to such Underwriter
bears to the gross proceeds realized by Western from the distribution, whether
or not the Underwriters have been sued together or separately, and the
Indemnifiers shall be responsible for the balance, provided that, in no event,
shall an Underwriter be responsible for any amount in excess of the portion of
the Underwriting Fee actually received by such Underwriter. In the event that
the Indemnifiers, or any of them may be held to be entitled to contribution from
the Underwriters under the provisions of any statute or law, the Indemnifiers
shall be limited to contribution in an amount not exceeding the lesser of: (a)
the portion of the full amount of losses, claims, costs, damages, expenses, and
liabilities giving rise to such contribution for which such Underwriter is
responsible; and (b) the amount of the Underwriting Fee actually received by any
Underwriter. Notwithstanding the foregoing, a person guilty of fraud or
fraudulent misrepresentation shall not be entitled to contribution from any
other party. Any party entitled to contribution will, promptly after receiving
notice of commencement of any claim, action, suit or proceeding against such
party in respect of which a claim for contribution may be made against another
party or parties under this section, notify such party or parties from whom
contribution may be sought, but the omission to so notify such party shall not
relieve the party from whom contribution may be sought from any obligation it
may have otherwise under this section, except to the extent that the party from
whom contribution may be sought is materially prejudiced by such omission. The
right to contribution provided herein shall be in addition and not in derogation
of any other right to contribution which the Underwriters may have by statute or
otherwise by law.

 
 

--------------------------------------------------------------------------------

 
- 33 -
 
Section 17 
Expenses

 
The Company will be responsible, whether or not the Offering is completed, for
all reasonable expenses and fees in connection with the Offering, including,
without limitation, all expenses of or incidental to the issue, sale or
distribution of the Shares; the fees and expenses of the Company’s counsel,
auditors and independent engineers; all costs incurred in connection with the
preparation of documents relating to the Offering; and all expenses and fees
incurred by the Underwriters which shall include the reasonable fees and
disbursements of the Underwriters’ counsel and applicable taxes thereon (such
fees not to exceed $100,000 excluding disbursements and taxes). All such
expenses incurred by or on behalf of the Underwriters shall be payable by the
Company forthwith upon receiving an invoice in respect thereof and may be
deducted from the gross proceeds of the Offering at the Time of Closing.
 
Section 18 
Liability of the Underwriters

 
(1)
The obligation of the Underwriters to purchase the Purchased Shares (or the
Over-Allotment Shares, if the Over-Allotment Option is exercised) in connection
with the Offering at the Time of Closing on the Closing Date shall be several,
and not joint, nor joint and several, and shall be as to the following
percentages of the Purchased Shares to be purchased at any such time:

 
Wellington West Capital Markets Inc.
    40 %
RBC Dominion Securities Inc.
    40 %
Scotia Capital Inc.
    20 %

 
(2)
If one of the Underwriters fails to purchase its applicable percentages of the
aggregate amount of the Purchased Shares (or the Over-Allotment Shares, if the
Over-Allotment Option is exercised) at the Time of Closing, the other
Underwriters shall have the right, but shall not be obligated, to purchase, all
but not less than all, of the applicable Shares which would otherwise have been
purchased by the Underwriter that failed to purchase. If, with respect to the
Shares, any non-defaulting Underwriter elects not to exercise such right so as
to assume the entire obligation of the defaulting Underwriter (the Shares in
respect of which the defaulting Underwriter(s) fail to purchase and the
non-defaulting Underwriters do not elect to purchase being hereinafter called
the “Default Securities”), Western shall have the right to either (i) proceed
with the sale of the Shares (less the Default Securities) to the non-defaulting
Underwriters, or (ii) terminate its obligations hereunder without liability to
the non-defaulting Underwriters except under Sections 15, 16 and 17.


 
 

--------------------------------------------------------------------------------

 
- 34 -

Section 19 
Action by Underwriters

 
All steps which must or may be taken by the Underwriters in connection with this
Agreement, with the exception of the matters relating to termination
contemplated by Section 14, may be taken by WWCM on behalf of itself and the
other Underwriters, and the execution of this Agreement by Western shall
constitute Western’s authority for accepting notification of any such steps
from, and for delivering the definitive documents constituting the Shares to, or
to the order of, WWCM.
 
Section 20 
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.
 
Section 21 
Survival of Warranties, Representations, Covenants and Agreements

 
Except as expressly provided for in this Agreement, all warranties,
representations, covenants and agreements of Western herein contained, or
contained in, documents submitted or required to be submitted pursuant to this
Agreement, shall survive the purchase by the Underwriters of the Shares and
shall continue in full force and effect, regardless of the closing of the sale
of the Shares and regardless of any investigation which may be carried on by the
Underwriters, or on their behalf, for a period of two years following the
Closing Date. Without limitation of the foregoing, the provisions contained in
this Agreement in any way related to the indemnification or the contribution
obligations shall survive and continue in full force and effect, indefinitely,
subject only to the limitation requirements of applicable law.
 
Section 22 
Notices

 
All notices or other communications by the terms hereof required or permitted to
be given by one party to another shall be given in writing by personal delivery
or by facsimile delivered or facsimile to such other party as follows:
 
(a)       to Western at:
 
Western Goldfields Inc.
2 Bloor St. West, Suite 2102
Toronto, Ontario M4W 3E2
 
Attention:      Raymond Threlkeld, President and Chief Executive Officer
Facsimile No.: 416-324-9494
 
with a copy (for informational purposes only and not constituting notice) to:
 
Cassels Brock & Blackwell LLP
2100 Scotia Plaza
40 King Street West
Toronto, Ontario M5H 3C2

 
 

--------------------------------------------------------------------------------

 
- 35 -

Attention:      Cameron Mingay
Facsimile No.: 416-640-3163
 
(b)       to the Underwriters at:


Wellington West Capital Markets Inc.
Investment Banking
145 King Street West, Suite 700
Toronto, Ontario M5H 1J8
 
Attention:      Bill Washington, Managing Director, Investment Banking
Facsimile No.: 416-642-1910
 
and
 
RBC Dominion Securities Inc.
Royal Bank Plaza, 200 Bay Street
4th Floor, South Tower
Toronto, Ontario M5J 2W2
 
Attention:      Max Weis, Vice President, Corporate Finance
Facsimile No.: 416-842-7527
 
with a copy to:
 
Stikeman Elliott LLP
5300 Commerce Court West
199 Bay Street
Toronto, Ontario M5L 1B9
 
Attention:      Quentin Markin
Facsimile No.: 416-947-0866
 
or at such other address or facsimile number as may be given by either of them
to the other in writing from time to time and such notices or other
communications shall be deemed to have been received when delivered or, if
facsimile, on the next business day after such notice or other communication has
been sent (with receipt confirmed).
 
Section 23     Counterpart Signature
 
This Agreement may be executed in one or more counterparts (including
counterparts by facsimile), which together shall constitute an original copy
hereof as of the date first noted above.
 
Section 24     Time Of The Essence
 
Time shall be of the essence in this Agreement.

 
 

--------------------------------------------------------------------------------

 
- 36 -
 
Section 25     Severability
 
If any provision of this Agreement is determined to be void or unenforceable, in
whole or in part, such void or unenforceable provision shall not affect or
impair the validity of any other provision of this Agreement and shall be
severable from this Agreement.
 
Section 26     Entire Agreement
 
This Agreement constitutes the entire agreement between the Underwriters and
Western relating to the subject matter hereof and supersedes all prior
agreements between the Underwriters and Western.
 
Section 27     General
 
The parties have expressly required this Agreement and all other documents
required or permitted to be given or entered into pursuant hereto to be drawn up
in the English language only. Les parties ont expressément demandé que la
présente convention ainsi que tout autre document à être ou pouvant être donné
ou conclu en vertu des dispositions des présentes, soient rédigés en langue
anglaise seulement.
 
[The Remainder of this page is intentionally blank.]

 
 

--------------------------------------------------------------------------------

 
- 37 -

If this agreement accurately reflects the terms of the transaction which we are
to enter into and if such terms are agreed to by Western, please communicate
your acceptance by executing where indicated below and returning by facsimile
one copy and returning by courier an originally executed copy to each of WWCM
and RBC.


Yours very truly,
 
WELLINGTON WEST CAPITAL MARKETS INC.
   
(Signed) BILL WASHINGTON
Managing Director
RBC DOMINION SECURITIES INC.
   
(Signed) MAX WEIS               
Vice President          
SCOTIA CAPITAL INC.                      
   
(Signed) JEFF RICHMOND
Managing Director


 

--------------------------------------------------------------------------------

- 38 - 

The foregoing accurately reflects the terms of the transaction that we are to
enter into and such terms are agreed to.
 
ACCEPTED at Toronto as of this _________ day of ________________, 2007.


WESTERN GOLDFIELDS INC.
   
(Signed) Brian Penny
Chief Financial Officer


 

--------------------------------------------------------------------------------

- 1 - 

SCHEDULE “A”
UNITED STATES OFFERS AND SALES
 
U.S. Selling Restrictions
 
As used in this Schedule “A”, the following terms have the following meanings:
 
“Directed Selling Efforts” means directed selling efforts as that term is
defined in Regulation S. Without limiting the foregoing, but for greater clarity
in this Schedule “A”, it means, subject to the exclusions from the definition of
directed selling efforts contained in Regulation S, any activity undertaken for
the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for any of the Shares and shall
include, without limitation, the placement of any advertisement in a publication
with a general circulation in the United States that refers to the offering of
any of the Shares;
 
“Foreign Issuer” means a foreign issuer as that term is defined in Regulation S.
Without limiting the foregoing, but for greater clarity in this Schedule, it
means any issuer which is (a) the government of any foreign country or of any
political subdivision of a foreign country; or (b) a corporation or other
organization incorporated under the laws of any foreign country, except an
issuer meeting the following conditions: (1) more than 50 percent of the
outstanding voting securities of such issuer are held of record either directly
or through voting trust certificates or depositary receipts by residents of the
United States; and (2) any of the following: (i) the majority of the executive
officers or directors are United States citizens or residents, (ii) more than 50
percent of the assets of the issuer are located in the United States, or (iii)
the business of the issuer is administered principally in the United States;
 
“General Solicitation” and “General Advertising” means “general solicitation”
and “general advertising”, respectively, as used in Rule 502(c) of Regulation D,
including, without limitation, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over television, radio or the Internet, or any seminar or meeting
whose attendees had been invited by general solicitation or general advertising
or in any other manner involving a public offering within the meaning of Section
4(2) of the U.S. Securities Act;
 
“Regulation D” means Regulation D adopted by the SEC under the U.S. Securities
Act;
 
“Regulation S” means Regulation S adopted by the SEC under the U.S. Securities
Act;
 
“Selling Dealer Group” means the dealers and brokers other than the Underwriters
who participate in the offer and sale of the Shares pursuant to the Underwriting
Agreement;
 
“Substantial U.S. Market Interest” means “substantial U.S. market interest” as
that term is defined in Regulation S;
 
All other capitalized terms used but not otherwise defined in this Schedule “A”
shall have the meanings assigned to them in the Agreement to which this Schedule
“A” is attached.

 
A-1

--------------------------------------------------------------------------------

- 2 - 

1.
Each Underwriter represents and warrants to the Company that:

 
 
(a)
It acknowledges that the Shares have not been and will not be registered under
the U.S. Securities Act and may not be offered or sold within the United States
or to, or for the account or benefit of, U.S. persons, except in accordance with
Regulation S or pursuant to an exemption from the registration requirements of
the U.S. Securities Act. It has not offered and sold and will not offer and sell
the Shares (i) as part of its distribution at any time and (ii) otherwise until
40 days after the later of the commencement of the offering and the closing
date, except in accordance with Rule 903 of Regulation S or as provided in
paragraphs 2 or 3 below. It agrees that, at or prior to confirmation of the sale
of the Shares, it will have sent to each distributor, dealer or person receiving
a selling concession, fee or other remuneration that purchases Shares from it
during the restricted period a confirmation or notice to substantially the
following effect:

 
“The securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended, (the ”U.S. Securities Act“) and may not be
offered or sold within the United State or to, or for the account or benefit of,
U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering and the
closing date, except in either case in accordance with Regulation S under the
U.S. Securities Act.”
 
Furthermore, neither it nor its affiliate(s), nor any persons acting on its or
their behalf have engaged or will engage in any Directed Selling Efforts with
respect to the Shares;
 
 
(b)
It has not entered and will not enter into any contractual arrangement with
respect to the distribution of the Shares, except with its affiliates, any
Selling Dealer Group members or with the prior written consent of the Company;
and

 
 
(c)
It shall require each Selling Dealer Group member to agree, for the benefit of
the Company, to comply with, and shall use its best efforts to ensure that each
Selling Dealer Group member complies with, the applicable provisions of this
Schedule “A” as if such provisions applied to such Selling Dealer Group member.



2.
Each Underwriter covenants to and agrees with the Company that:

 
 
(a)
All offers and sales of the Shares in the United States will be effected through
one or more United States affiliates of an Underwriter (each, a “U.S. Placement
Agent”) in accordance with all applicable U.S. broker-dealer requirements;

 
 
(b)
Each U.S. Placement Agent is a Qualified Institutional Buyer, is a duly
registered broker-dealer with the SEC, and is a member of, and in good standing
with, the National Association of Securities Dealers, Inc. on the date such
representation is made;


 
A-2

--------------------------------------------------------------------------------

- 3 - 

 
(c)
It will not, either directly or through a U.S. Placement Agent, solicit offers
for, or offer to sell, the Shares in the United States by means of any form of
General Solicitation or General Advertising and neither it nor its affiliate(s),
nor any persons acting on its or their behalf have engaged or will engage in any
Directed Selling Efforts with respect to the Shares;

 
 
(d)
It will solicit, and will cause each U.S. Placement Agent to solicit, offers for
the Shares in the United States only from, and will offer the Shares only to,
persons it reasonably believes to be Qualified Institutional Buyers in
accordance with Rule 144A. It also agrees that it will solicit offers for the
Shares only from, and will offer the Shares only to, persons that in purchasing
such Shares will be deemed to have represented and agreed as provided in
paragraphs (3)(a) through (l) below;

 
 
(e)
It will inform, and cause each U.S. Placement Agent to inform, all purchasers of
the Shares in the United States that the Shares have not been and will not be
registered under the U.S. Securities Act and are being sold to them without
registration under the U.S. Securities Act in reliance upon Rule 144A;

 
 
(f)
It will deliver, through a U.S. Placement Agent, a copy of a Final U.S. Private
Placement Memorandum which shall include the Final Prospectus (together, the
“U.S. Offering Documents”) to each person in the United States purchasing Shares
from it;

 
 
(g)
It shall cause each U.S. Placement Agent to agree, for the benefit of the
Company, to the same provisions as are contained in paragraphs (1) and (2) of
this Schedule “A”;

 
 
(h)
At least one business day prior to closing, it shall cause each U.S. Placement
Agent to provide Computershare Investor Services Inc. (“Computershare”) with a
list of all purchasers of the Shares in the United States; and

 
 
(i)
If it or its United States affiliates have offered or sold Shares in the United
States, at closing it, together with each such U.S. Placement Agent, will
provide a certificate, substantially in the form of Exhibit 1 to this Schedule
“A”, relating to the manner of the offer and sale of the Shares in the United
States.

 
3.
It is understood and agreed by the Underwriters that the Shares may be offered
and resold by the Underwriters and members of the Selling Dealer Group in the
United States pursuant to the provisions of Rule 144A to persons who are, or are
reasonably believed by them to be, Qualified Institutional Buyers in
transactions meeting the requirements of Rule 144A and in compliance with any
applicable state securities laws of the United States, provided that prior to
any such sale each purchaser shall have been provided with the U.S. Offering
Documents and by purchasing Shares, each purchaser shall be deemed to have
represented and warranted for the benefit of the Company and the Underwriters
that:

 
 
(a)
It is authorized to consummate the purchase of the Shares;


 
A-3

--------------------------------------------------------------------------------

- 4 - 
 
 
(b)
It understands and acknowledges that the Shares have not been and will not be
registered under the U.S. Securities Act or the securities laws of any state of
the United States, and that the offer and sale of Shares to it are being made in
reliance upon Rule 144A and exemptions from registration under applicable state
securities law;

 
 
(c)
It is a Qualified Institutional Buyer and is acquiring the Shares for its own
account or for the account of one or more Qualified Institutional Buyers with
respect to which it exercises sole investment discretion and not with a view to
any resale, distribution or other disposition of the Shares in violation of
United States federal or state securities laws;

 
 
(d)
It acknowledges that it has not purchased the Shares as a result of any General
Solicitation or General Advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media,
or broadcast over radio, television or the Internet or any seminar or meeting
whose attendees have been invited by general solicitation or general advertising
or in any other manner involving a public offering within the meaning of Section
4(2) of the U.S. Securities Act;

 
 
(e)
It understands and acknowledges that the if it should reoffer, resell, pledge or
otherwise transfer Shares prior to the date that is the later of (x) the date
which is two years after the later of the last date of original issuance of such
Shares (which would include the issuance of Over-Allotment Shares pursuant to
the exercise of the overallotment option) and the last date that the Company or
its affiliates were owners of such Shares (or any predecessor thereto) or such
shorter period of time as permitted by Rule 144(k) under the U.S. Securities Act
or any successor provision thereunder and (y) such later date, if any, as may be
required by applicable law, it will do so only (i) to the Company; (ii) pursuant
to an effective registration statement under the U.S. Securities Act; (iii) to a
Qualified Institutional Buyer in compliance with Rule 144A; (iv) in an offshore
transaction in compliance with Rule 904 under Regulation S; or (v) pursuant to
the exemption from registration under the U.S. Securities Act provided by Rule
144 thereunder (if available) or any other available exemption from registration
under the U.S. Securities Act, in each case in accordance with all applicable
state securities laws;

 
 
(f)
It will deliver to each person to whom it transfers any of the Shares notice of
any restrictions on transfer of such Shares;

 
 
(g)
It understands and acknowledges that the Shares sold in reliance on Rule 144A as
part of this offering will bear a legend substantially to the following effect
unless otherwise agreed by the Company and the holder thereof:

 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST
HEREIN, THE ACQUIROR

 
A-4

--------------------------------------------------------------------------------

- 5 - 
 
 
(a)
REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE 1933 ACT) AND
THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT;

 
 
(b)
AGREES FOR THE BENEFIT OF THE CORPORATION THAT IT WILL NOT OFFER, SELL, PLEDGE
OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN, PRIOR TO
THE DATE THAT IS THE LATER OF

 
 
(X)
TWO YEARS AFTER THE LATER OF THE LAST ORIGINAL ISSUE DATE HEREOF (WHICH WOULD
INCLUDE THE ISSUANCE OF SECURITIES PURSUANT TO THE EXERCISE OF THE OVERALLOTMENT
OPTION) AND THE LAST DATE ON WHICH THE CORPORATION OR ANY AFFILIATE OF THE
CORPORATION WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF THIS SECURITY)
OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(K) UNDER THE 1933 ACT OR
ANY SUCCESSOR PROVISION THEREUNDER, AND

 
 
(Y)
SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW,

 
EXCEPT ONLY:
 
(i)
TO THE CORPORATION;

 
 
(ii)
PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE 1933
ACT;

 
 
(iii)
TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE 1933
ACT;

 
 
(iv)
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATIONS UNDER THE
1933 ACT; OR

 
 
(v)
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT PROVIDED BY RULE
144 THEREUNDER (IF AVAILABLE) OR ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT,


 
A-5

--------------------------------------------------------------------------------

- 6 - 

IN EACH SUCH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES LAWS.
 
DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON STOCK EXCHANGES IN CANADA. IF THE CORPORATION IS A “FOREIGN
ISSUER” WITHIN THE MEANING OF REGULATION S UNDER THE 1933 ACT AT THE TIME OF
TRANSFER, FOR ANY TRANSFER IN ACCORDANCE WITH (b)(iv) ABOVE, THE LEGEND MAY BE
REMOVED BY PROVIDING A DULY COMPLETED AND SIGNED CERTIFICATE, THE FORM OF WHICH
MAY BE OBTAINED FROM COMPUTERSHARE TRUST COMPANY, INC. (THE “TRANSFER AGENT”),
TO THE TRANSFER AGENT DELIVERY OF WHICH WILL CONSTITUTE “GOOD DELIVERY”. FOR ANY
TRANSFER IN ACCORDANCE WITH (b)(v) ABOVE, THE LEGEND MAY BE REMOVED BY DELIVERY
TO THE TRANSFER AGENT OF AN OPINION OF COUNSEL, OF RECOGNIZED STANDING
REASONABLY SATISFACTORY TO THE CORPORATION, TO THE EFFECT THAT SUCH LEGEND IS NO
LONGER REQUIRED UNDER APPLICABLE REQUIREMENTS OF THE 1933 ACT OR STATE
SECURITIES LAWS.
 
If the Company is a Foreign Issuer at the time of transfer, and the Shares are
being sold in compliance with the requirements of Rule 904 of Regulation S, then
unless the Company or Computershare (or its successor) requires a legal opinion,
the legend may be removed by providing a declaration to Computershare (or its
successor), in the form attached hereto as Exhibit 2 (or as the Company may
prescribe from time to time).
 
If the Shares are being sold under Rule 144, the legend may be removed by
delivering to Computershare (or its successor) and to the Company an opinion of
counsel of recognized standing reasonably satisfactory to the Company to the
effect, that the legend is no longer required under the U.S. Securities Act or
state securities laws;
 
 
(h)
It consents to the Company making a notation on its records or giving
instructions to any transfer agent of the Shares in order to implement the
restrictions on transfer set out and described in paragraph 3(e) above;

 
 
(i)
It understands and acknowledges that the Company is not obligated to file and
has no present intention of filing with the SEC or with any state securities
administrator any registration statement in respect of resales of the Shares in
the United States;

 
 
(j)
It acknowledges that neither the Company, the Underwriters nor any person
representing the Company or the Underwriters has made any representation to it
with respect to the Company or the offering of Shares, other than the
information contained or incorporated by reference in the U.S. Offering
Documents, which has been delivered to it and upon which it is relying in making
its investment decision with respect to the Shares. Accordingly, it acknowledges
that no representation or warranty is made by the Underwriters as to the
accuracy or completeness of such materials. It has had access to such financial
and other information concerning the Company and the Shares as it has deemed
necessary in connection with its decision to purchase the Shares, including an
opportunity to ask questions of and request information from the Company and the
Underwriters;


 
A-6

--------------------------------------------------------------------------------

- 7 - 
 
 
(k)
It acknowledges that the Company, the Underwriters and others will rely upon the
truth and accuracy of the foregoing acknowledgements, representations, and
agreements, and agrees that if any of the acknowledgements, representations or
warranties deemed to have been made by it by its purchase of Shares are no
longer accurate, it shall promptly notify the Company and the Underwriters. If
it is acquiring any of the Shares as a fiduciary or agent for one or more
investor accounts, it represents that it has sole investment discretion with
respect to each such account and it has full power to make the foregoing
acknowledgements, representations and agreements on behalf of each such account;

 
 
(l)
It understands and acknowledges that the Company (i) is not obligated to remain
a Foreign Issuer, (ii) may not, at the time the Shares are resold by it or at
any other time, be a Foreign Issuer, and (iii) may engage in one or more
transactions which could cause the Company not to be a Foreign Issuer; and

 
 
(l)
It understands and acknowledges that it is making the representations and
warranties and agreements contained herein with the intent that they may be
relied upon by the Company, the Underwriters and the affiliates of the
Underwriters in determining its eligibility or (if applicable) the eligibility
of others on whose behalf it is contracting hereunder to purchase the Shares.

 
4.
The Underwriters have not entered, and will not enter, into any contractual
arrangement with respect to the distribution of the Shares, except (a) with
their affiliates, (b) with members of the Selling Dealer Group in accordance
with paragraph 1(c) of this Schedule “A”, or (c) with the prior written consent
of the Company.

 
5.
The Company represents, warrants, covenants and agrees to and with the
Underwriters that:

 
(a)
it is a Foreign issuer;

 
 
(b)
it is not, and giving effect to the offering and sale of the Shares and the
application of the proceeds thereof as described in the Offering Documents, will
not be required to register as an “investment company” pursuant to the
provisions of the United States Investment Company Act of 1940, as amended;

 
 
(c)
at the date hereof, the Shares are not (A) part of a class listed on a national
securities exchange in the United States, (B) quoted in an automated
inter-dealer system in the United States, or (C) convertible or exchangeable at
an effective conversion premium (calculated as specified in paragraph (a)(6) of
Rule 144A under the U.S. Securities Act) of less than ten percent for securities
so listed or quoted;


 
A-7

--------------------------------------------------------------------------------

- 8 - 
 
 
(d)
for so long as any of the Shares are outstanding and are “restricted securities”
within the meaning of Rule 144(a)(3) under the U.S. Securities Act, it shall
either: (A) furnish to the SEC all information required to be furnished in
accordance with Rule 12g3-2(b) under the U.S. Exchange Act; (B) file reports and
other information with the SEC under Section 13 or 15(d) of the U.S. Exchange
Act; or (C) provide to any holder of Shares and any prospective purchaser of
Shares designated by such holder, upon the request of such holder, the
information required to be provided by paragraph (d)(4), of Rule 144A;

 
 
(e)
none of it, its affiliates or any person acting on its or their behalf has
offered or will offer to sell the Shares by means of any form of General
Solicitation or General Advertising; and

 
 
(f)
none of it, its affiliates or any person acting on its or their behalf has
engaged or will engage in any Directed Selling Efforts with respect to the
Shares.


 
A-8

--------------------------------------------------------------------------------

 

EXHIBIT 1 TO SCHEDULE “A”
FORM OF UNDERWRITERS’ CERTIFICATE
 
In connection with the offer and sale of common shares (the “Shares”) of Western
Goldfields Inc. (the “Company”) to one or more U.S. institutional investors, the
undersigned [Name of Underwriter], on behalf of the several underwriters (the
“Underwriters”) referred to in the Underwriting Agreement dated as of [date]
among the Company and the Underwriters (the “Underwriting Agreement”), and [Name
of U.S. broker-dealer affiliate of Underwriter], who has signed below in its
capacity as placement agent in the United States for the Underwriters (the “U.S.
Placement Agent”), do hereby certify that:
 
(a)           we acknowledge that the Shares have not been and will not be
registered under the U.S. Securities Act of 1933, as amended (the “U.S.
Securities Act”), and may not be offered or sold within the United States or to,
or for the account or benefit of, U.S. persons, except in accordance with
Regulation S under the U.S. Securities Act (“Regulation S”) or pursuant to an
exemption from the registration requirements of the U.S. Securities Act. We have
not offered or sold, and will not offer or sell, the Shares (A) as part of our
distribution at any time and (B) otherwise until 40 days after the later of the
commencement of the offering and the closing date, except in accordance with
Rule 903 of Regulation S or as provided in paragraphs (b) through (f) below. We
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases Shares from us during the restricted period
a confirmation or notice to substantially the following effect:
 
“The securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the ”U.S. Securities Act“), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering and the
closing date, except in either case in accordance with Regulation S under the
U.S. Securities Act.”
 
(b)           the U.S. Placement Agent is a duly registered broker-dealer with
the Securities and Exchange Commission, and is a member of, and in good standing
with, the National Association of Securities Dealers, Inc. on the date hereof,
and all offers and sales of Shares in the United States have been and will be
effected by the U.S. Placement Agent in accordance with all U.S. broker-dealer
requirements;
 
(c)           neither we nor our representatives have utilized, and neither we
nor our representatives will utilize, any form of general solicitation or
general advertising (as those terms are used in Regulation D under the U.S.
Securities Act, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over television, radio or Internet, or any seminar or meeting whose
attendees had been invited by general solicitation or general advertising or in
any other manner involving a public offering within the meaning of Section 4(2)
of the U.S. Securities Act, in connection with the offer or sale of the Shares
in the United States or to U.S. persons;

 
Schedule A-1

--------------------------------------------------------------------------------

 
 
(d)           each offeree was provided with the final prospectus of the
Company, together with a U.S. covering memorandum relating to the offering of
the Shares in the United States (together, the “Offering Documents”), and we
have not used and will not use any written material other that the Offering
Documents;
 
(e)           immediately prior to transmitting the Offering Documents to
offerees, we had reasonable grounds to believe and did believe that each offeree
was a qualified institutional buyer as defined in Rule 144A under the U.S.
Securities Act (a “Qualified Institutional Buyer”), and, on the date hereof, we
continue to believe that each purchaser of the Shares is a Qualified
Institutional Buyer;
 
(f)           the offering of the Shares in the United States has been conducted
by us in accordance with the Underwriting Agreement.
 
Terms used in this certificate have the meanings given to them in the
Underwriting Agreement unless otherwise defined herein.
 
Dated:_________________________
 
[Underwriter]
 
[U.S. Broker-Dealer Affiliate  of
   
Underwriter]
     
By:
  
 
By:
  
 
Name:
   
Name:
 
Title:
   
Title:

 
 
Schedule A-2

--------------------------------------------------------------------------------

 

EXHIBIT 2 TO SCHEDULE “A”
FORM OF DECLARATION FOR REMOVAL OF LEGEND


TO:
Western Goldfields Inc.

 
AND TO: Computershare Investor Services Inc.
 
The undersigned:
 
¨
acknowledges that the sale of _______ common shares of Western Goldfields Inc.
represented by certificate No. ___ to which this declaration relates is being
made in reliance on Rule 904 of Regulation S (“Regulation S”) under the United
States Securities Act of 1933, as amended (the “U.S. Securities Act”), and

 
¨
certifies that:

 
 
1.
it is not an affiliate (as defined in Rule 405 under the U.S. Securities Act) of
Western Goldfields Inc.;

 
 
2.
the offer of the securities was not made to a person in the United States and
either (a) at the time the buy order was originated, the buyer was outside the
United States, or the seller and any person acting on its behalf reasonably
believe that the buyer was outside the United States, or (b) the transaction was
executed on or through the facilities of the Toronto Stock Exchange, and neither
the seller nor any person acting on its behalf knows that the transaction has
been prearranged with a buyer in the United States;

 
 
3.
neither the seller nor any affiliate of the seller nor any person acting on any
of their behalf has engaged or will engage in any “directed selling efforts” (as
such term is defined in Regulation S) in the United States in connection with
the offer and sale of the securities;

 
 
4.
the sale is bona fide and not for the purpose of “washing off” the resale
restrictions imposed because the securities are “restricted securities” (as that
term is defined in Rule 144(a)(3) under the U.S. Securities Act);

 
 
5.
the seller does not intend to replace the securities sold in reliance on Rule
904 of Regulation S with fungible unrestricted securities; and

 
 
6.
the contemplated sale is not a transaction, or part of a series of transactions
which, although in technical compliance with Regulation S, is part of a plan or
scheme to evade the registration provisions of the U.S. Securities Act.



Dated:___________________________________
By:
     
Name:
   
Title

 
 
Schedule A-3

--------------------------------------------------------------------------------

 